   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 1 of 104




                               Attachment
                     UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA

                                          )
UNITED STATES OF AMERICA,                 )
STATE OF INDIANA, STATE OF IOWA,          )
STATE OF MARYLAND, STATE OF NEW YORK,     )
PENNSYLVANIA DEPARTMENT OF                )
ENVIRONMENTAL PROTECTION,                 )
JEFFERSON COUNTY BOARD OF HEALTH, AND     )
BAY AREA AIR QUALITY MANAGEMENT DISTRICT, )
                                          )
                                          )         Civil Action No.
        Plaintiffs,                       )
                                          )
       v.                                 )
                                          )
                                          )
LEHIGH CEMENT COMPANY LLC and             )
LEHIGH WHITE CEMENT COMPANY, LLC,         )
                                          )
                                          )
        Defendants.                       )
                                          )
                                          )



                            CONSENT DECREE
      Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 2 of 104



SECTION I:      JURISDICTION AND VENUE ................................................................... 3
SECTION II:     APPLICABILITY ......................................................................................... 3
SECTION III:    DEFINITIONS .............................................................................................. 6
SECTION IV:     CIVIL PENALTY ....................................................................................... 15
SECTION V:      NOX CONTROL TECHNOLOGY, EMISSION LIMITS AND
                  MONITORING REQUIREMENTS ........................................................ 17
                     A. NOx Control Technology and Emission Limits .......................... 17
                     B. NOx Continuous Emission Monitoring Systems ......................... 20
SECTION VI:     SO2 CONTROL TECHNOLOGY, EMISSION LIMITS AND
                  MONITORING REQUIREMENTS ........................................................ 22
                    A. SO2 Control Technology and Emission Limits for All Kilns
                 Except Cupertino Kiln 1 ............................................................................ 22
                     B. SO2 Control Technology and Emission Limit for Cupertino
                 Kiln 1 ......................................................................................................... 25
                     C. SO2 Continuous Emission Monitoring Systems .......................... 26
SECTION VII:    OTHER INJUNCTIVE RELIEF ................................................................ 27
SECTION VIII:   TEMPORARY CESSATION OF KILN OPERATION............................. 28
SECTION IX:     PROHIBITION ON NETTING CREDITS OR OFFSETS FROM
                  REQUIRED CONTROLS ....................................................................... 30
SECTION X:      PERMITS .................................................................................................... 31
SECTION XI:     REVIEW AND APPROVAL OF SUBMITTALS ..................................... 35
SECTION XII:    REPORTING REQUIREMENTS .............................................................. 36
SECTION XIII:   STIPULATED PENALTIES ...................................................................... 40
SECTION XIV:    FORCE MAJEURE .................................................................................... 46
SECTION XV:     DETACHED PLUME EVENT .................................................................. 48
SECTION XVI:    DISPUTE RESOLUTION .......................................................................... 51
SECTION XVII: INFORMATION COLLECTION AND RETENTION ............................. 53
SECTION XVIII: EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS ................... 56
SECTION XIX:    COSTS ........................................................................................................ 59
SECTION XX:     NOTICES .................................................................................................... 59
SECTION XXI:    EFFECTIVE DATE .................................................................................... 65
SECTION XXII: RETENTION OF JURISDICTION ............................................................ 65
SECTION XXIII: MODIFICATION ....................................................................................... 65
SECTION XXIV: TERMINATION ......................................................................................... 66
SECTION XXV: PUBLIC PARTICIPATION ....................................................................... 69
SECTION XXVI: SIGNATORIES/SERVICE......................................................................... 69
SECTION XXVII: INTEGRATION ......................................................................................... 70
SECTION XXVIII: FINAL JUDGMENT .................................................................................. 70
SECTION XXIX: 26 U.S.C. § 162(f)(2)(A)(ii) IDENTIFICATION…...…………………… 71
SECTION XXX: APPENDICES ............................................................................................ 71




                                                                  i
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 3 of 104



       WHEREAS, Plaintiff, the United States of America, on behalf of the United States

Environmental Protection Agency (“U.S. EPA” or “EPA”) has, simultaneously with the lodging

of this Consent Decree, filed a Complaint against Defendants Lehigh Cement Company LLC

(“Lehigh”) and Lehigh White Cement Company LLC (“Lehigh White”) (collectively, Lehigh

and Lehigh White are the “Defendants,” each individually a “Defendant”), pursuant to Sections

113(b), 165 and 167 of the Clean Air Act (“Clean Air Act” or “Act”), 42 U.S.C. §§ 7413(b),

7475, and 7477, for injunctive relief and the assessment of civil penalties for alleged violations

of one or more of the following statutory and regulatory requirements of the Act at one or more

of Lehigh’s nine (9) Portland cement plants and Lehigh White’s two (2) Portland cement plants,

collectively located in eight (8) different states within the United States: the Prevention of

Significant Deterioration (“PSD”) provisions of the Act, 42 U.S.C. §§ 7470-7492; the non-

attainment New Source Review (“Non-attainment NSR” or “NNSR”) provisions of the Act, 42

U.S.C. §§ 7501-7515; and the federally-approved and enforceable state implementation plans

(“SIPs”), which incorporate and/or implement the above-listed federal PSD and/or Non-

attainment NSR requirements;

       WHEREAS, the State of Indiana, the State of Iowa, the State of Maryland, the State of

New York, the Pennsylvania Department of Environmental Protection, the Bay Area Air Quality

Management District and the Jefferson County Board of Health (collectively, “State Plaintiffs” )

have joined in the Complaint filed in this action;

       WHEREAS, this Consent Decree sets forth injunctive relief by which each Defendant has

agreed to substantially reduce emissions of sulfur dioxide and nitrogen oxide at each Defendant’s

respective Portland cement manufacturing facilities in the United States, which collectively




                                                 1
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 4 of 104



include fourteen (14) Kilns at the eleven (11) Portland cement manufacturing facilities (the

“Facilities”), in such a manner that would resolve the alleged violations of PSD and NNSR;

        WHEREAS, each Defendant has expressed concern that the increased operation of

controls to achieve the lower emissions limits for nitrogen oxide (“NOx”) required under Section

V of the Consent Decree may, under certain atmospheric conditions, increase the risk of

detached plumes at one or more of the Facilities;

        WHEREAS, Section XV of the Consent Decree (Detached Plume Event) addresses this

concern by requiring each Defendant to (1) follow specified procedures in order to demonstrate

that a Detached Plume Event has occurred and (2) implement approved protocols to address

these events;

        WHEREAS, U.S. EPA has provided notice of the violations alleged herein to Lehigh, to

Lehigh White and to each of the states where the Facilities identified in the Complaint are

located pursuant to Section 113(a) of the Act, 42 U.S.C. § 7413(a), and each Defendant stipulates

that it has received actual notice of the violations alleged in the Complaint with respect to its

Facilities and that it does not contest the adequacy of the notice provided;

        WHEREAS, each Defendant denies the allegations of the Complaint and does not admit

that it has any liability to the United States or the State Plaintiffs for civil penalties or injunctive

relief arising out of the transactions and occurrences alleged in the Complaint; and

        WHEREAS, the Parties recognize, and the Court by entering this Consent Decree finds,

that this Consent Decree has been negotiated by the Parties in good faith and will avoid litigation

between the Parties and that this Consent Decree is fair, reasonable, and in the public interest.

        NOW, THEREFORE, before the taking of any testimony, without the adjudication or

admission of any issue of fact or law except as provided in Section I (Jurisdiction and Venue),




                                                    2
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 5 of 104



below, and with the consent of the Parties, IT IS HEREBY ADJUDGED, ORDERED, AND

DECREED as follows:


                            I.        JURISDICTION AND VENUE

       1.      This Court has jurisdiction of the subject matter herein and over the Parties

consenting hereto pursuant to Sections 113(b), 165, 167, and 304(a) of the Act, 42 U.S.C. §§

7413(b), 7475, 7477, and 7604(a), and pursuant to 28 U.S.C. §§ 1331, 1345, 1355 and 1367(a).

Venue is proper under Sections 113(b) and 304(c) of the Act, 42 U.S.C. §§ 7413(b) and 7604(c),

and under 28 U.S.C. §§ 1391(b) and (c) and 1395(a). For purposes of this Consent Decree and

the underlying Complaint, each Defendant waives all objections and defenses it may have to the

Court’s jurisdiction over this action, to the Court’s jurisdiction over that Defendant, and to venue

in this District. For the purposes of the Complaint filed by the Plaintiffs in this matter and

resolved by the Consent Decree, each Defendant waives any defense or objection based on

standing.

       2.      For purposes of this Consent Decree, each Defendant agrees that the Complaint

states claims upon which relief may be granted pursuant to Sections 113 and 167 of the Act, 42

U.S.C. §§ 7413 and 7477, and implementing federal and state laws and regulations.


                                   II.       APPLICABILITY

       3.      The obligations of this Consent Decree apply to and are binding upon the United

States; the State of Indiana, the State of Iowa, the State of Maryland, the State of New York, the

Pennsylvania Department of Environmental Protection, the Bay Area Air Quality Management

District, and the Jefferson County Board of Health; and upon Lehigh and Lehigh White, and any

successors, assigns, or other entities or persons otherwise bound by law. Provided, however, all




                                                  3
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 6 of 104



Parties agree that: (a) Lehigh shall only be responsible for, and may only be penalized for

violations of or noncompliance with, obligations of this Consent Decree applicable to Lehigh,

the Lehigh Facilities or the Lehigh Kilns; and (b) Lehigh White shall only be responsible for, and

may only be penalized for violations of or noncompliance with, obligations of this Consent

Decree applicable to Lehigh White, the Lehigh White Facilities or the Lehigh White Kilns.

       4.      Except for (a) a transfer by Lehigh of any Lehigh Facility to an entity majority-

owned by Lehigh Cement Company LLC and included within the definition of Lehigh Affiliates

in Paragraph 8.pp or (b) a transfer by Lehigh White of any Lehigh White Facility to a Lehigh

White Affiliate, at least thirty (30) Days prior to any transfer of ownership or operation of any

Facility identified in Paragraph 8.s, the Defendant intending to transfer said Facility shall provide

a copy of this Consent Decree to the proposed transferee and shall simultaneously provide

written notice of the prospective transfer, together with a copy of the proposed written agreement

(with confidential provisions marked as “Confidential Business Information” (“CBI”) pursuant

to 40 C.F.R. Part 2), to U.S. EPA, the United States, and the Affected State Plaintiff(s) in

accordance with Section XX (Notices) of this Consent Decree. The Defendant may, in its sole

discretion, request a CBI determination by the United States at the time of or any time after

submitting the proposed written agreement. Nothing in this Consent Decree shall limit

Defendant’s rights to challenge and/or appeal the United States’ CBI determination. No transfer

of ownership or operation of a Facility identified in Paragraph 8.s, whether in compliance with

the procedures of this Paragraph or otherwise, shall relieve a Defendant’s obligation to ensure

that the terms of the Decree are implemented, unless:

               a.      the transferee agrees, in writing, to undertake the obligations required by

Section V (NOx Control Technology, Emission Limits, and Monitoring Requirements), Section




                                                 4
      Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 7 of 104



VI (SO2 Control Technology, Emission Limits, and Monitoring Requirements), Section VII

(Other Injunctive Relief), Section VIII (Temporary Cessation of Kiln Operation), Section IX

(Prohibition on Netting Credits or Offsets from Required Controls), Section X (Permits), Section

XI (Review and Approval of Submittals), Section XII (Reporting Requirements), Section XIII

(Stipulated Penalties), Section XIV (Force Majeure), Section XV (Detached Plume Event),

Section XVI (Dispute Resolution), Section XVII (Information Collection and Retention) and the

requirements of Appendices A-C of this Consent Decree applicable to such Facility and further

agrees in writing to be substituted for the applicable Defendant as a Party under the Decree with

respect to such Facility and thus become bound by the terms thereof;

               b.      the United States and the Affected State Plaintiff(s) determine that the

transferee has the financial and technical ability to assume the Consent Decree’s obligations

applicable to such Facility;

               c.      the United States and the Affected State Plaintiff(s) consent, in writing, to

relieve the applicable Defendant of its Consent Decree obligations applicable to such Facility;

and

               d.      the transferee becomes a party to this Consent Decree with respect to the

transferred Facility, pursuant to Section XXIII (Modification).

        Provided that a transfer is made in accordance with the requirements of subparagraphs (a)

through (d) above, the applicable Defendant shall be relieved of obligations and liability under

the Consent Decree for that Facility.

        Upon the transfer of a Lehigh Facility by Lehigh to a Lehigh Affiliate included within the

definition of Paragraph 8.pp or the transfer by Lehigh White of any Lehigh White Facility to a

Lehigh White Affiliate, the transferee will be bound by this Consent Decree upon transfer as an




                                                 5
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 8 of 104



assignee. Provided that such transfer of a Facility to an affiliate is made in accordance with the

requirements of this Paragraph 4, the Defendant entity which transferred the Facility shall be

relieved of liability and obligations under the Decree for that Facility. The applicable Defendant

shall provide written notice of a prospective transfer, together with a copy of the written

agreement, to U.S. EPA, the United States, and the Affected State Plaintiff(s) in accordance with

Section XX (Notices) of this Consent Decree thirty (30) Days prior to such transfer.

       5.      Any attempt to transfer ownership or operation of any of the Facilities identified

in Paragraph 8.s, or any portion thereof, without complying with Paragraph 4 constitutes a

violation of this Consent Decree.

       6.      Each Defendant shall provide a copy of this Consent Decree to all officers,

employees, and agents whose duties might reasonably include compliance with any provision of

this Decree, as well as to any contractor retained to perform work required under this Consent

Decree. Each Defendant shall condition any such contract upon performance of the work in

conformity with the terms of this Consent Decree.

       7.      In any action to enforce this Consent Decree, no Defendant shall raise as a

defense the failure by any of its officers, directors, employees, agents, or contractors to take any

actions necessary to comply with the provisions of this Consent Decree.


                                     III.      DEFINITIONS

       8.      Terms used in this Consent Decree that are defined in the Act or in regulations

promulgated by U.S. EPA pursuant to the Act shall have the meanings assigned to them in the

Act or such regulations, unless otherwise provided in this Decree. Whenever the terms set forth

below are used in this Consent Decree, the following definitions shall apply:




                                                  6
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 9 of 104



               a.      “30-Day Rolling Average Emission Limit” shall mean, with respect to any

Kiln at a Facility, the maximum allowable rate of emission of a specified air pollutant from such

Kiln or Kilns, as applicable, and shall be expressed as pounds (lbs) of such air pollutant emitted

per Ton of clinker produced. Compliance with the 30-Day Rolling Average Emission Limit

shall be determined by calculating the 30-Day Rolling Average Emission Rate and comparing

that with the 30-Day Rolling Average Emission Limit.

               b.      “30-Day Rolling Average Emission Rate” shall mean, with respect to each

Kiln, the rate of emission of NOx or SO2, respectively, expressed as pounds (lbs) per Ton of

clinker produced at such Kiln and calculated in accordance with the following procedure: first,

sum the total pounds of the pollutant in question emitted from the specified Kiln during an

Operating Day and the previous twenty-nine (29) Operating Days, as measured pursuant to

Section V.B (NOx Continuous Emission Monitoring Systems) and Section VI.C (SO2

Continuous Emission Monitoring Systems); second, sum the total Tons of clinker produced by

that Kiln during the same Operating Day and previous twenty-nine (29) Operating Days; and

third, divide the total number of pounds of that pollutant emitted from the Kiln in question

during the thirty (30) Operating Days referred to above by the total Tons of clinker produced at

such Kiln during the same thirty (30) Operating Days. A new 30-Day Rolling Average Emission

Rate shall be calculated for each new Operating Day. Only emission data determined to be valid

under 40 C.F.R. § 60.13 or substituted data in accordance with Paragraphs 19 and 28 shall be

included. In calculating each 30-Day Rolling Average Emission Rate, the total pounds of that

pollutant emitted from a Kiln during a specified period (Operating Day or 30-Day Period) shall

include all emissions of that pollutant from the subject Kiln that occur during the specified

period, including emissions during each Malfunction;




                                                 7
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 10 of 104



                c.      “Affected State” shall mean any State Plaintiff or any other state having

jurisdiction over a Facility addressed in this Consent Decree;

                d.       “Business Day” means any Day, except for Saturday, Sunday, and federal

holidays;

                e.      “CD Emissions Reductions” shall mean any emissions reductions that

result from any projects, controls, or any other actions utilized to comply with this Consent

Decree;

                f.      “CEMS” or “Continuous Emission Monitoring System” shall mean, for

obligations involving NOx and SO2 under this Consent Decree, the total equipment and software

required to sample and condition (if applicable), to analyze, and to provide a record of NOx and

SO2 emission rates, and the raw data necessary to support the reported emission rates, and that

have been installed and calibrated in accordance with 40 C.F.R. § 60.13 and 40 C.F.R. Part 60

Appendix B and Appendix F;

                g.      “Combustion Control” is the method used to maintain NOx emissions

below a prescribed limitation through management of combustion parameters at the Kiln;

                h.      “Commence” or “Commencement” of operation of a Control Technology

shall mean to begin the introduction of the reagent employed by the Control Technology, as

applicable to that technology, or when the technology is otherwise activated;

                i.      “Complaint” shall mean the complaint filed by the United States and the

State Plaintiffs in this action;

                j.       “Consent Decree” or “Decree” shall mean this Decree and each Appendix

attached hereto (listed in Section XXX (Appendices)), but in the event of any conflict between

the text of this Decree and any Appendix, the text of this Decree shall control;




                                                 8
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 11 of 104



               k.      “Continuously Operate” or “Continuous Operation” shall mean, except as

provided below, that when a Control Technology is installed at a Kiln, it shall be operated at all

times of Kiln Operation, consistent with the technological limitations, manufacturers’

specifications, and good engineering and maintenance practices for such Control Technology and

the Kiln, except during: (1) Malfunction of the Control Technology, (2) periods where the Kiln

is operating below the minimum temperature required for operation of the Control Technology,

as specified in writing by the manufacturer or installation contractor (to include a Defendant

when it serves as manufacturer, installer or designer of the Control Technology), or (3) for

Selective Non-Catalytic Reduction System operation, Detached Plume Events. Provided,

however, wherever a Control Technology involves the injection or addition of reagent, then the

reagent shall be injected or added as necessary to achieve the emissions limits referenced in

Table 2 and Table 3.

               l.      “Contractor” shall mean any person or entity retained by a Defendant to

perform services on its behalf necessary to comply with the provisions of this Consent Decree;

               m.      “Control Technology” shall mean those technologies specified in Sections

V and VI of this Decree, which may include a Selective Non-Catalytic Reduction System; Wet

or Dry Scrubbers; Combustion Controls; Kiln Inherent Scrubbing (including scrubbing in the in-

line raw mill); or a Lime Injection System;

               n.      “Day” shall mean a calendar day unless expressly stated to be a Business

Day;

               o.      “Defendants” shall mean Lehigh Cement Company LLC and Lehigh

White Cement Company, LLC;




                                                 9
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 12 of 104



               p.      “Detached Plume Event” shall mean a detached plume that meets the

criteria set forth in the Section XV (Detached Plume Event) and Appendix A (Addressing

Detached Plume Events);

               q.      “Effective Date” shall have the meaning given in Section XXI (Effective

Date);

               r.      “Emission Limit” or “Emission Limits” shall mean the maximum

allowable rate of emission of a specified air pollutant from a Kiln as specified in Paragraph 12,

Table 2 (NOx) and Paragraph 20, Table 3 (SO2);

               s.      “Facilities” shall mean the following eleven (11) Portland cement

manufacturing facilities used for the production of Portland cement. Each of these facilities may

be referred to as a “Facility;” the Facilities listed in Subparagraphs 8.s(1) through 8.s(9) are

referred to collectively as the “Lehigh Facilities,” and each individually as a “Lehigh Facility”;

and the Facilities listed in Subparagraphs 8.s(10) and 8.s(11) are referred to collectively as the

“Lehigh White Facilities,” and each individually as a “Lehigh White Facility”:

                       (1)      Union Bridge Plant, 675 Quaker Hill Road, Union Bridge, MD

               21791 (hereinafter “Union Bridge”);

                       (2)      Permanente Plant, 24001 Stevens Creek Boulevard, Cupertino,

               CA 95015 (hereinafter “Cupertino”);

                       (3)      Leeds Plant, 8401 Second Avenue, Leeds, AL 35094 (hereinafter

               “Leeds”);

                       (4)      Tehachapi Plant, 13573 Tehachapi Boulevard, Tehachapi, CA

               93561 (hereinafter “Tehachapi”);




                                                 10
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 13 of 104



                       (5)     Mason City Plant, 700 25th Street NW, Mason City, IA 50401

               (hereinafter “Mason City”);

                       (6)     Evansville Plant, 537 Evansville Road, Fleetwood, PA 19522

               (hereinafter “Evansville”);

                       (7)     Redding Plant, 900 15390 Wonderland Boulevard, Redding, CA

               96003 (hereinafter “Redding”);

                       (8)     Lehigh Northeast Cement Company, 313 Lower Warren Street,

               Glens Falls, NY 12801 (hereinafter “Glens Falls”);

                       (9)     Mitchell Plant, 180 North Meridian Road, Mitchell, IN 47446

               (hereinafter “Mitchell”);

                       (10)    Lehigh White Cement Company, LLC, 200 Hokes Mill Road,

               York, PA 17404 (hereinafter “York”); and

                       (11)    Lehigh White Cement Company, LLC, 100 South Wickson Road,

               Woodway, TX 76712 (hereinafter “Waco”).

               t.      “Kiln” shall have the same meaning as defined at 40 C.F.R. § 63.1341.

The following are identified as the individual Kilns at each Facility; the Kilns listed in

Subparagraphs 8.t(1) through 8.t(9) are referred to collectively as the “Lehigh Kilns,” and each

individually as a “Lehigh Kiln”; and the Kilns listed in Subparagraphs 8.t(10) and 8.t(11) are

referred to collectively as the “Lehigh White Kilns,” and each individually as a “Lehigh White

Kiln”:

                       (1)     Union Bridge, Maryland: Union Bridge Kiln 1;

                       (2)     Cupertino, California: Cupertino Kiln 1;

                       (3)     Leeds, Alabama: Leeds Kiln 1;




                                                 11
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 14 of 104



                      (4)     Tehachapi, California: Tehachapi Kiln 1;

                      (5)     Mason City, Iowa: Mason City Kiln 1;

                      (6)     Fleetwood, Pennsylvania: Evansville Kiln 1, Evansville Kiln 2;

                      (7)     Redding, California: Redding Kiln 1;

                      (8)     Glens Falls, New York: Glens Falls Kiln 1;

                      (9)     Mitchell, Indiana: Mitchell Kiln 1, Mitchell Kiln 2, Mitchell Kiln

               3;

                      (10)    York, Pennsylvania: York Kiln 1; and

                      (11)    Waco, Texas: Waco Kiln 1;

               u.     “Kiln Operation” shall mean any period when any raw materials are fed

into the Kiln or any combustion is occurring in the Kiln or Calciner burners;

               v.     “Lime Injection” or “Lime Injection System” shall mean a pollution

control system that injects lime or another reagent that has been demonstrated as effective in

reducing SO2 emissions into the gas stream for the purpose of reducing SO2 emissions (including

but not limited to, Hydrated Lime (Ca(OH)2), Soda Ash - Sodium Carbonate (Na2CO3), Sodium

Bicarbonate (NaHCO3), and Trona – Trisodium hydrogendicarbonate dihydrate

(Na2CO3·NaHCO3·2H2O));

               w.      “Malfunction” as used in this Consent Decree shall have the same

meaning as defined at 40 C.F.R. § 60.2;

               x.     “Mitchell New Kiln” shall mean a Kiln or Kilns that replace(s) Kilns 1, 2

and 3 at the Mitchell Facility, at which time Kilns 1, 2 and 3 will be Retired within a reasonable

startup period for the New Kiln(s). The Mitchell New Kiln must be subject to both the New

Source Performance Standards for Portland Cement Plants at 40 C.F.R. Part 60 Subpart F as a




                                                12
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 15 of 104



new affected facility, and the National Emissions Standards for Hazardous Air Pollutants for the

Portland Cement Manufacturing Industry, 40 C.F.R. Part 63, Subpart LLL, as a new kiln;

               y.       “NOx” shall mean oxides of nitrogen, measured in accordance with the

provisions of this Consent Decree;

               z.      “Non-attainment NSR” or “NNSR” shall mean the non-attainment area

New Source Review (“NSR”) program within the meaning of Part D of Subchapter I of the Act,

42 U.S.C. §§ 7501-7515, 40 C.F.R. Part 51, and any applicable State Implementation Plan;

               aa.     “Operating Day” shall mean any Day on which Kiln Operation has

occurred;

               bb.     “Paragraph” shall mean a portion of this Decree identified by an Arabic

numeral and “Subparagraph” shall mean a portion of this Decree identified by a lower case

letter;

               cc.      “Parties” shall mean Lehigh, Lehigh White and the United States, the

State of Indiana, the State of Iowa, the State of Maryland, the State of New York, the

Pennsylvania Department of Environmental Protection, the Bay Area Air Quality Management

District, and the Jefferson County Board of Health and their agencies and political subdivisions

having jurisdiction over a Facility;

               dd.      “PSD” shall mean the Prevention of Significant Deterioration program

within the meaning of Part C of Subchapter I of the Act, 42 U.S.C. §§ 7470-7492, 40 C.F.R. Part

52, and any applicable State Implementation Plan;

               ee.     “Retire” or “Retirement” shall mean, with respect to any Kiln: (1) to

permanently Shut Down the Kiln; and (2) to file an application in accordance with the Affected

State’s SIP to remove permanently any legal authorization for further operation of the Kiln.




                                               13
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 16 of 104



               ff.     “Section” shall mean a portion of this Decree identified by a Roman

numeral;

               gg.     “Selective Non-Catalytic Reduction” or “SNCR” shall mean a pollution

control system that injects ammonia, monomethylamine, cyanuric acid, and/or urea into the gas

stream without the use of a catalyst for the purpose of reducing NOx emissions;

               hh.     “SO2” means the pollutant sulfur dioxide, measured in accordance with

the provisions of this Consent Decree;

               ii.     “State Plaintiff,” “Affected State Plaintiff,” or “State” shall mean any of

the following: the State of Indiana, the State of Iowa, the State of Maryland, the State of New

York, the Pennsylvania Department of Environmental Protection, the Bay Area Air Quality

Management District, and the Jefferson County Board of Health and their agencies and political

subdivisions having jurisdiction over a Facility;

               jj.     “Temporary Cessation,” “Temporary Cessation of Kiln Operation” or

“Temporarily Cease Kiln Operation,” except for planned and/or maintenance or repair outages at

plants, shall mean the period when a Kiln is not in a state of Kiln Operation and the Defendant

responsible for such Kiln has provided the required notice pursuant to Paragraph 37 of Section

VIII (Temporary Cessation of Kiln Operation) of this Consent Decree;

               kk.     “Title V permit” shall mean a permit required by and issued in accordance

with the requirements of 42 U.S.C. §§ 7661 - 7661f;

               ll.     “Ton” or “Tons” shall mean short ton or short tons;

               mm.     “United States” shall mean the United States of America, acting on behalf

of U.S. EPA;




                                                14
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 17 of 104



               nn.     “U.S. EPA” or “EPA” shall mean the United States Environmental

Protection Agency and any of its successor departments or agencies;

               oo.      “Scrubber” shall mean a pollution control system that employs an

absorber vessel and wet or dry scrubbing technology to achieve the reduction of sulfur dioxide

emissions. This is distinct from Lime Injection;

               pp.     “Lehigh Affiliates” shall mean Lehigh Cement Company LLC, Lehigh

Southwest Cement Company, and Lehigh Northeast Cement Company; and

               qq.     “Lehigh White Affiliate” shall mean Aalborg Cement Company, Inc.,

Cemex Inc., White Cement Company LLC, Cemex Construction Materials Florida, LLC, Vianini

Pipe, Inc., CEMEX Construction Materials Atlantic, LLC, and Aalborg Portland US, Inc.


                                   IV.       CIVIL PENALTY

       9.      Within thirty (30) Days after the Effective Date of this Consent Decree, Lehigh

shall pay to the United States as a civil penalty the sum of $650,000 together with interest

accruing from the Effective Date of the Consent Decree through the date of payment, at the rate

specified in 28 U.S.C. § 1961 as of the Effective Date. Lehigh shall pay the civil penalty due

under this Paragraph 9 by FedWire Electronic Funds Transfer (“EFT”) to the U.S. Department of

Justice in accordance with written instructions to be provided to Lehigh following the Effective

Date of the Consent Decree by the Financial Litigation Unit of the U.S. Attorney’s Office for the

Eastern District of Pennsylvania, 615 Chestnut Street, Suite 1250, Philadelphia, PA 19106. At

the time of payment, Lehigh shall send a copy of the EFT authorization form and the EFT

transaction record, together with a transmittal letter, which shall state that the payment is for the

civil penalty owed pursuant to the Consent Decree in United States, et al. v. Lehigh Cement

Company LLC, et al. and shall reference the civil action number and DOJ case number 90-5-2-1-



                                                 15
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 18 of 104



08531/1, to the United States in accordance with Section XX of this Decree (Notices); by email

to acctsreceivable.CINWD@epa.gov; and to:

               U.S. EPA Cincinnati Finance Office
               26 Martin Luther King Drive
               Cincinnati, Ohio 45268

         10.   Within thirty (30) Days after the Effective Date of this Consent Decree, Lehigh

shall pay civil penalties, together with interest accruing from the Effective Date of the Consent

Decree through the date of payment at the rate identified in Paragraph 9, in the following

amounts to the following State Plaintiffs in accordance with the payment instructions below:

TABLE 1

 State                Amount                         Payment Instructions

 Indiana              $69,265                        Payment shall be by check made out to the
                                                     “Environmental Management Special
                                                     Fund” and shall be mailed to Indiana
                                                     Department of Environmental Management
                                                     Office of Legal Counsel, IGCN, Room
                                                     N1307, 100 North Senate Avenue,
                                                     Indianapolis, IN 46204-2273
 Iowa                 $69,400                        Check payable to “State of Iowa” and
                                                     submitted to attorney David S. Steward,
                                                     Iowa Attorney General’s Office,
                                                     Environmental Law Division, Hoover State
                                                     Office Building, 1305 E. Walnut Street, 2nd
                                                     Floor, Des Moines, Iowa 50319
 Maryland             $134,030                       Payment shall be made by check or money
                                                     order to the “Maryland Department of the
                                                     Environment/Clean Air Fund,” referencing
                                                     the invoice number provided by the
                                                     Department and shall be mailed to:
                                                     Maryland Department of the Environment,
                                                     P.O. Box 2037, Baltimore, MD 21203-2037
 New York             $58,023                        The payment, which may be used to fund an
                                                     air pollution prevention and/or monitoring
                                                     project, shall be made by certified check
                                                     payable to the “State of New York,” and
                                                     delivered to Michael J. Myers,
                                                     Senior Counsel,



                                                16
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 19 of 104



                                                      Environmental Protection Bureau, New
                                                      York State Attorney General,
                                                      The Capitol, Albany, NY 12224
 Pennsylvania          $113,631                       The payment shall be by a corporate check
 Department of                                        or the like made payable to the
 Environmental                                        “Commonwealth of Pennsylvania - Clean
 Protection                                           Air Fund,” and forwarded to Air Quality
                                                      Program Manager, Pennsylvania
                                                      Department of Environmental Protection,
                                                      Air Quality Program, 909 Elmerton
                                                      Avenue, Harrisburg, PA 17110-8200
 Jefferson County      $86,298                        Check made payable to the “Jefferson
 Board of Health                                      County Board of Health,” and mailed to
                                                      Jefferson County Department of Health
                                                      Attn: Jonathan Stanton, P.E., 1400 Sixth
                                                      Avenue South, Birmingham, Alabama
                                                      35233
 Bay Area Air          $119,353                       Payment shall be by corporate or certified
 Quality                                              check made payable to “Bay Area Air
 Management                                           Quality Management District” and mailed
 District                                             to: Brian C. Bunger, District Counsel
                                                      375 Beale Street, Suite 600, San Francisco,
                                                      CA 94105-2001
 TOTAL                 $650,000


       11.      Lehigh shall not deduct any penalties paid under this Section in calculating its

federal or state or local income tax.


              V.        NOx CONTROL TECHNOLOGY, EMISSION LIMITS

                           AND MONITORING REQUIREMENTS

   A. NOx Control Technology and Emission Limits

       12.      Subject to Section VIII (Temporary Cessation of Kiln Operation), Lehigh and

Lehigh White shall install and Commence Continuous Operation of each NOx Control

Technology and comply with the Emission Limits for the specific Kilns within their respective

systems according to Table 2 below by no later than the date specified in Table 2 below. Each

Defendant shall Continuously Operate each specified NOx Control Technology as applicable to


                                                 17
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 20 of 104



each of its Kilns, at all times of Kiln Operation, by no later than the date specified in Table 2

below.

TABLE 2

                                             Deadline for Installation
                           NOx Control       and Commencement of             30-Day Rolling
                           Technology to     Continuous Operation of         Average Emission
           Kiln            be                NOx Control Technology          Limit
                           Continuously      and Compliance with 30-         (lbs NOx /Ton of
                           Operated          Day Rolling Average             clinker)
                                             Emission Limit for NOx

 Union Bridge Kiln 1       SNCR               Effective Date + 6 months      2.1


 Cupertino Kiln 1          SNCR              Effective Date + 12 months 2.0


 Leeds Kiln 1              SNCR               Effective Date + 6 months      2.5


 Tehachapi Kiln 1          SNCR              Effective Date + 12 months 1.5


 Mason City Kiln 1         SNCR              Effective Date + 12 months 1.5


 Evansville Kiln 1          SNCR              Effective Date + 6 months      3.0


 Evansville Kiln 2          SNCR              Effective Date + 6 months      3.0

                           Combustion
 Redding Kiln 1            Controls          Effective Date + 24 months 1.95
                           and/or SNCR

 Glens Falls Kiln 1         SNCR              Effective Date + 6 months      2.5

 Mitchell Kiln 1
                            SNCR             Effective Date + 20 months 3.0
 (Mitchell Option B)
 Mitchell Kiln 2
                            SNCR             Effective Date + 24 months 3.0
 (Mitchell Option B)
 Mitchell Kiln 3
                            SNCR             Effective Date + 24 months 3.0
 (Mitchell Option B)




                                                 18
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 21 of 104



                             SNCR                To Be Determined in
 Mitchell New Kiln(s)
                                              accordance with Paragraph     1.5
 (Mitchell Option A)
                                                         14
                            Combustion
 York Kiln 1                Controls          Effective Date + 6 months     3.88
                            and/or SNCR

 Waco Kiln 1                 SNCR             Effective Date + 6 months     8.2


       13.      For each Kiln in Table 2, beginning on the Operating Day which is the 30th

Operating Day after the date specified in Table 2, the responsible Defendant shall demonstrate

compliance, and thereafter maintain compliance, with the 30-Day Rolling Average Emission

Limit for NOx specified in Table 2 for that Kiln.

       14.      Mitchell Compliance Election: Lehigh shall provide notice no later than 8

months after the Effective Date, as to whether it has elected Mitchell Option A or Mitchell

Option B. Failure to provide notice by the deadline shall be deemed an election of Mitchell

Option B.

             a. “Mitchell Option A” means that Mitchell Kiln 1, Mitchell Kiln 2 and Mitchell

                Kiln 3 shall be Retired not later than 54 months following the Effective Date or

                one hundred eighty (180) Days following the initial startup of a new Kiln or Kilns

                at the Mitchell plant, whichever is first. In no event will operation of Mitchell

                Kilns 1, 2, or 3 occur after the date 54 months following the Effective Date,

                unless SNCR has been installed and Continuously Operated and the Kiln is

                meeting the emission limits in Table 2, listed as Mitchell Option B.

             b. If Mitchell Option A is elected, no later than 3 years and 3 months following the

                Effective Date, Lehigh shall commence construction of a new Kiln at Mitchell

                within the meaning of Section 169 of the Act, 42 U.S.C. 7479, and 40 C.F.R. §




                                                 19
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 22 of 104



               52.21(b)(8) and (9). If Lehigh fails to commence construction by that time,

               Lehigh shall be deemed to have elected Option B and be required to meet, and to

               have been meeting, the requirements for Option B listed in Table 2. Lehigh shall

               notify EPA and the State of Indiana within thirty (30) Days of commencing

               construction. “Mitchell Option B” means that Mitchell Kilns 1, 2, and 3 shall

               meet the requirements of Table 2 or shall be Retired (or in Temporary Cessation

               per Section VIII) prior to the applicable deadlines in Table 2.

   B. NOx Continuous Emission Monitoring Systems

       15.     At each of its respective Kilns identified in Paragraph 8.t, each Defendant shall

install and make operational by no later than (a) 12 months after the Effective Date or (b) the

Deadline indicated in Table 2, whichever is earlier, a NOx continuous emissions monitoring

system (“CEMS”) at each stack, or other outlet if no stack exists, which collects emissions from

such Kiln in accordance with the requirements of 40 C.F.R. Part 60. In addition, the Mason City

kiln coal mill stack NOx CEMS shall be installed by Lehigh and made operational by no later

than 12 months after the Effective Date, in accordance with 40 CFR Part 60.

       16.     For each of its respective Kilns identified in Paragraph 8.t, beginning on or before

the date that a NOx CEMS is required pursuant to Paragraph 15, each Defendant shall determine

and record the daily clinker production rates by either one of the two following methods:

               a.      Install, calibrate, maintain, and operate a permanent weigh scale system to

measure and record weight rates of the amount of clinker produced in tons of mass per hour.

The system of measuring hourly clinker production must be maintained within ±5 percent

accuracy; or




                                                20
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 23 of 104



               b.       Install, calibrate, maintain, and operate a permanent weigh scale system to

measure and record weight rates of the amount of feed to the Kiln in tons of mass per hour. The

system of measuring feed must be maintained within ±5 percent accuracy.

If a Defendant chooses the methodology set forth in Paragraph 16.b to determine the daily

clinker production rates at a Kiln, it shall calculate the hourly clinker production rate using a

kiln-specific feed-to-clinker ratio based on reconciled clinker production determined for

accounting purposes and recorded feed rates. This ratio should be updated no less frequently

than once per month. If this ratio changes at clinker reconciliation, the new ratio must be used

going forward, but shall not be applied retroactively to change clinker production rates

previously estimated.

       17.     Except during CEMS breakdowns, repairs, calibration checks, zero span

adjustments, and any stack repairs that require the removal and recalibration of the CEMS, the

CEMS required pursuant to Paragraph 15 shall be operated at all times during Kiln Operation.

Each such CEMS shall be used at each Kiln to demonstrate compliance with the NOx Emission

Limits established in Section V.A (NOx Control Technology and Emission Limits), as

applicable, of this Consent Decree.

       18.     Each NOx CEMS required pursuant to Paragraph 15 shall monitor and record the

applicable NOx emission rate from each Kiln stack in units of parts per million (ppm), lbs of NOx

per hour, and lbs of NOx per Ton of clinker produced at such Kiln and shall be installed,

certified, calibrated, maintained, and operated in accordance with the applicable requirements of

40 C.F.R. Part 60.

       19.     For purposes of this Consent Decree, all emissions of NOx from Kilns shall be

measured by CEMS. During any time when the CEMS is inoperable or otherwise not measuring




                                                 21
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 24 of 104



emissions of NOx from any Kiln, the Defendant responsible for such Kiln shall apply the

missing data substitution procedures used by the Affected State or the missing data substitution

procedures in 40 C.F.R. Part 75, Subpart D.


              VI.       SO2 CONTROL TECHNOLOGY, EMISSION LIMITS

                           AND MONITORING REQUIREMENTS
   A. SO2 Control Technology and Emission Limits for All Kilns Except Cupertino Kiln 1

       20.     Subject to Section VIII (Temporary Cessation of Kiln Operation), Lehigh and

Lehigh White shall install and Commence Continuous Operation of each SO2 Control

Technology and comply with the Emission Limits for the specific Kilns, except for Cupertino

Kiln 1, within their respective systems according to Table 3 below by no later than the date

specified in Table 3 below. Each Defendant shall Continuously Operate each SO2 Control

Technology as applicable to each of its Kilns, other than Cupertino Kiln 1, at all times of Kiln

Operation by no later than the date specified in Table 3 below.

TABLE 3

                                              Deadline for Installation
                           SO2 Control        and Commencement of
                                                                           30-Day Rolling
                           Technology to      Continuous Operation
                                                                           Average Emission
                           be                 of SO2 Control
             Kiln                                                          Limit
                           Continuously       Technology and
                                                                           (lbs SO2 /Ton of
                           Operated           Compliance with 30-
                                                                           clinker)
                                              Day Rolling Average
                                              Emission Limit for SO2
                            Kiln inherent
                             Scrubbing
   Union Bridge Kiln 1                        Effective Date + 30 Days               0.4
                            and/or Lime
                              Injection
                            Kiln Inherent
                             Scrubbing
   Leeds Kiln 1                               Effective Date + 30 Days               0.4
                            and/or Lime
                              Injection




                                                22
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 25 of 104



                            Kiln inherent
                             Scrubbing           Effective Date + 24
   Tehachapi Kiln 1                                                                0.4
                            and/or Lime                months
                              Injection

   Mason City Kiln 1        Wet Scrubber      Effective Date + 30 Days             0.8


   Evansville Kiln 1       Lime Injection     Effective Date + 90 Days             0.6


   Evansville Kiln 2       Lime Injection     Effective Date + 90 Days             0.6

                            Kiln inherent
   Redding Kiln 1                             Effective Date + 30 Days             0.4
                             scrubbing
                            Kiln inherent
                             scrubbing           Effective Date + 6
   Glens Falls Kiln 1                                                              0.4
                            and/or Lime               months
                              Injection
   Mitchell Kiln 1                               Effective Date + 20
                           Lime Injection                                          2.5
   (Option B)                                          months
   Mitchell Kiln 2                               Effective Date + 24
                            Lime Injection                                         2.5
   (Option B)                                          months
   Mitchell Kiln 3                               Effective Date + 24
                            Lime Injection                                         2.5
   (Option B)                                          months
                            Kiln inherent
                                                   Deadline to be
   Mitchell New Kiln         scrubbing
                                              determined per Paragraph             0.4
   (Option A)               and/or Lime
                                                         22
                              Injection
                            Kiln inherent
   York Kiln 1                                Effective Date + 30 Days             2.8
                             scrubbing
                                                 Effective Date + 12
   Waco Kiln 1             Lime Injection                                          7.5
                                                       months


       21.     For each Kiln in Table 3, beginning on the Operating Day which is the 30th

Operating Day after the deadline specified in Table 3, the responsible Defendant shall

demonstrate compliance and thereafter maintain compliance with the 30-Day Rolling Average

Emission Limit for SO2 specified in Table 3 at that Kiln.




                                                23
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 26 of 104



       22.      Mitchell Compliance Election: Lehigh shall provide notice no later than 8

months after the Effective Date, as to whether it has elected Mitchell Option A or Mitchell

Option B. Failure to provide notice by the deadline shall be deemed an election of Mitchell

Option B.

             a. “Mitchell Option A” means that Mitchell Kiln 1, Mitchell Kiln 2 and Mitchell

                Kiln 3 shall be Retired not later than 54 months following the Effective Date or

                one hundred eighty (180) Days following the initial startup of a new Kiln or Kilns

                at the Mitchell plant, whichever is first. In no event will operation of Mitchell

                Kilns 1, 2, or 3 occur after the date 54 months following the Effective Date,

                unless a Lime Injection System has been installed and Continuously Operated and

                the Kiln is meeting the emission limits in Table 3, listed as Mitchell Option B.

             b. If Mitchell Option A is elected, no later than 3 years and 3 months following the

                Effective Date, Lehigh shall commence construction of a new Kiln at Mitchell

                within the meaning of Section 169 of the Act, 42 U.S.C. 7479, and 40 C.F.R. §

                52.21(b)(8) and (9). If Lehigh fails to commence construction by that time,

                Lehigh shall be deemed to have elected Option B and be required to meet, and to

                have been meeting, the requirements for Option B listed in Table 3. Lehigh shall

                notify EPA and the State of Indiana within thirty (30) Days of commencing

                construction. “Mitchell Option B” means that Mitchell Kilns 1, 2, and 3 shall

                meet the requirements of Table 3 or shall be Retired (or in Temporary Cessation

                per Section VIII) prior to the applicable deadlines in Table 3.




                                                 24
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 27 of 104




   B. SO2 Control Technology and Emission Limit for Cupertino Kiln 1

       23.      Lehigh shall comply with all terms and conditions set forth in Appendix C (Test-

and-Set Protocol for SO2 Emission Limit For the Cupertino Kiln) to establish a 30-Day Rolling

Average Emission Limit for SO2 applicable to the Cupertino Kiln (also referenced elsewhere in

this Consent Decree as Cupertino Kiln 1). Upon the commencement of the Demonstration

Period, Lehigh shall Continuously Operate the Lime Injection System for the Cupertino Kiln at

all times of Kiln Operation.

       24.      Within thirty (30) Operating Days after approval, conditional approval, or partial

approval by U.S. EPA pursuant to Section XI (Review and Approval of Submittals) of any final

30-Day Rolling Average Emission Limit for SO2 for the Cupertino Kiln established pursuant to

Section V of Appendix C, Lehigh shall achieve and maintain continuous compliance with that

30-Day Rolling Average Emission Limit, including during periods of Startup, Shutdown, and

Malfunction.

       25.      Until such time as a final 30-Day Rolling Average Emission Limit for SO2

becomes effective for the Cupertino Kiln, pursuant to Paragraph 24 and Section V of Appendix

C, Lehigh shall meet the following limits:

             a. Upon the commencement of the Demonstration Period, Lehigh shall meet a

                Demonstration Period 30-Day Rolling Average Emission Limit for SO2 for the

                Cupertino Kiln of 2.1 lbs SO2/Ton of clinker.

             b. Upon submittal to EPA as part of a Demonstration Report of a proposed 30-Day

                Rolling Average Emission Limit for SO2 for the Cupertino Kiln pursuant to

                Paragraph V.1 of Appendix C, Lehigh shall meet the proposed limit for that Kiln.




                                                25
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 28 of 104



   C. SO2 Continuous Emission Monitoring Systems

       26.     At each of its respective Kilns identified in Paragraph 8.t of this Decree, each

Defendant shall install and make operational by no later than (a) 12 months after the Effective

Date; (b) the Deadline indicated in Table 3; or (c) for the Cupertino Kiln, 3 months after the

Effective Date, whichever is earlier for each Kiln, an SO2 CEMS at each stack, or other outlet if

no stack exists, which collects emissions from such Kiln in accordance with the requirements of

40 C.F.R. Part 60. In addition, the Mason City kiln coal mill stack SO2 CEMS shall be installed

by Lehigh and made operational by no later than 12 months after the Effective Date, in

accordance with 40 CFR Part 60.

       27.     Except during CEMS breakdowns, repairs, calibration checks, zero span

adjustments, and any stack repairs that require the removal and recalibration of the CEMS, the

CEMS required pursuant to Paragraph 26 shall be operated at all times during Kiln Operation.

Each such CEMS shall be used at each Kiln to demonstrate compliance with the SO2 Emission

Limits established in Sections VI.A and B (SO2 Control Technology and Emission Limits) of

this Consent Decree.

       28.     Each SO2 CEMS required pursuant to Paragraph 26 shall monitor and record the

applicable SO2 emission rate from each Kiln stack in units of ppm, lbs of SO2 per hour, and lbs

of SO2 per Ton of clinker produced at such Kiln and shall be installed, certified, calibrated,

maintained, and operated in accordance with the applicable requirements of 40 C.F.R. Part 60.

       29.     For purposes of this Consent Decree, all emissions of SO2 from each Kiln shall be

measured by CEMS.

       30.     During any time when the CEMS is inoperable or otherwise not measuring

emissions of SO2 from any Kiln, the Defendant responsible for such Kiln shall apply the missing




                                                 26
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 29 of 104



data substitution procedures used by the Affected State or the missing data substitution

procedures in 40 C.F.R. Part 75, Subpart D.


                           VII.      OTHER INJUNCTIVE RELIEF

       31.     Lehigh shall implement the Environmental Mitigation Projects (“Project” or

“Projects”) described in Appendix B (Environmental Mitigation Projects) to this Consent

Decree.

       32.     Lehigh shall maintain, and, within thirty (30) Days upon U.S. EPA’s request,

provide to U.S. EPA all documents that substantiate work completed on the Projects in

accordance with Section XX (Notices).

       33.     Lehigh certifies that Lehigh is not otherwise required by law to perform any of the

Projects, that Lehigh is unaware of any other person who is required by law to perform any of

the Projects, and that Lehigh will not use any of the Projects, or portion thereof, to satisfy any

obligations that it may have under other applicable requirements of law. Lehigh certifies that it

has not, and will not, deduct any costs in implementing Section VII (Other Injunctive Relief), in

calculating its federal or state income taxes.

       34.     Beginning 6 months after the Effective Date of this Consent Decree, and

continuing until completion of each Project, Lehigh shall provide U.S. EPA with semi-annual or

annual updates (as applicable) concerning the progress of the Project in the semi-annual or

annual reports required (as applicable) in Section XII (Reporting Requirements) of this Consent

Decree.

       35.     Within sixty (60) Days following the completion of each Project required under

this Consent Decree, Lehigh shall submit to U.S. EPA a report that documents the date that the

Project was completed, Lehigh’s results from implementing the Project, including the emission



                                                 27
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 30 of 104



reductions or other environmental benefits achieved (including the emission reductions achieved

for NOx and SO2), and the money expended by Lehigh in implementing the Project.

       36.     Lehigh shall state in any public statement, oral or written, in print, film, or other

media, made by Lehigh making reference to the Projects under this Decree, from the date of its

execution of this Decree, that the actions and expenditures were required as part of a negotiated

environmental consent decree to resolve claims that Lehigh is alleged to have violated the Clean

Air Act.


               VIII.    TEMPORARY CESSATION OF KILN OPERATION

       37.     If a Defendant has Temporarily Ceased Kiln Operation of any Kiln on the date by

which such Kiln is required to install and/or Continuously Operate any Control Technology at

that Kiln under Section V (NOx Control Technology, Emission Limits and Monitoring

Requirements) or Section VI (SO2 Control Technology, Emission Limits and Monitoring

Requirements), the Defendant responsible for such Kiln shall provide written notice within ten

(10) Days after such Temporary Cessation began, specifying the date on which such period of

Temporary Cessation began. The applicable Defendant shall provide such written notice to EPA

and the Affected State Plaintiff pursuant to Section XX (Notices).

       38.     If a Defendant has provided the written notice as required in Paragraph 37, above,

that Defendant shall not be required to install and Continuously Operate the Control Technology

at that Kiln by the dates required in Section V (NOx Control Technology, Emission Limits and

Monitoring Requirements) and Section VI (SO2 Control Technology, Emission Limits and

Monitoring Requirements) of this Consent Decree with respect to that Kiln. However, that

Defendant shall not recommence Kiln Operation after the date required in Section V (NOx

Control Technology, Emission Limits and Monitoring Requirements) and Section VI (SO2



                                                 28
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 31 of 104



Control Technology, Emission Limits and Monitoring Requirements) of this Consent Decree

with respect to that Kiln unless that Defendant has: (1) installed and Commenced Continuous

Operation of the Control Technology required by this Consent Decree for that Kiln; and (2)

commenced compliance with all requirements for that Kiln contained in Section V (NOx Control

Technology, Emission Limits and Monitoring Requirements) and Section VI (SO2 Control

Technology, Emission Limits and Monitoring Requirements). In addition, Defendant shall

provide notice to U.S. EPA within thirty (30) Days after recommencing Kiln Operation. If that

Defendant recommences Kiln Operation without installing and Commencing Continuous

Operation of the Control Technology required under this Decree and/or does not demonstrate

compliance with all requirements for that Kiln contained in Section V (NOx Control Technology,

Emission Limits and Monitoring Requirements) and Section VI (SO2 Control Technology,

Emission Limits and Monitoring Requirements), that Defendant shall be liable for stipulated

penalties pursuant to Section XIII (Stipulated Penalties).

       39.     Notwithstanding Paragraphs 37 and 38, above, if a Defendant Temporarily Ceases

Kiln Operation for 24 consecutive months subsequent to the Effective Date of this Consent

Decree, then prior to recommencing Kiln Operation at any Kiln, the Defendant responsible for

such Kiln shall first apply for and obtain applicable permits required under: (1) the PSD

provisions of the Act, 42 U.S.C. §§ 7470-7492 and/or the Non-attainment NSR provisions of the

Act, 42 U.S.C. §§ 7501-7515; or (2) the federally-approved and enforceable SIPs that

incorporate and/or implement the federal PSD and/or Non-attainment NSR requirements, as

applicable.




                                                29
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 32 of 104



                    IX.      PROHIBITION ON NETTING CREDITS OR

                             OFFSETS FROM REQUIRED CONTROLS

       40.     Prohibition. Each Defendant shall neither generate nor use any CD Emissions

Reductions: as netting reductions; as emissions offsets; or to apply for, obtain, trade, or sell any

emission reduction credits. Baseline actual emissions for each unit during any 24-month period

selected by a Defendant shall be adjusted downward to exclude any portion of the baseline

emissions that would have been eliminated as CD Emissions Reductions had said Defendant

been complying with this Consent Decree during that 24-month period. Any plant-wide

applicability limits (“PALs”) or PAL-like limits that apply to emissions units addressed by this

Consent Decree must be adjusted downward to exclude any portion of the baseline emissions

used in establishing such limit(s) that would have been eliminated as CD Emissions Reductions

had the Defendant responsible for such units been complying with this Consent Decree during

such baseline period.

       41.     Outside the Scope of the Prohibition. Nothing in this Section IX is intended to

prohibit a Defendant from seeking to:

               a.       Use or generate emission reductions from emissions units that are covered

by this Consent Decree to the extent that the proposed emission reductions represent the

difference between CD Emissions Reductions and more stringent control requirements that the

Defendant may elect to accept for those emissions units in a permitting process;

               b.       Use or generate emission reductions from emissions units that are not

subject to an emission limitation or control requirement pursuant to this Consent Decree; or

               c.       Use CD Emissions Reductions for compliance with any rules or

regulations designed to address regional haze or the non-attainment status of any area (excluding




                                                 30
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 33 of 104



PSD and non-attainment NSR rules, but including, for example, Reasonably Available Control

Technology (RACT) rules) that apply to the Facility; provided, however, that the Defendant shall

not be allowed to trade or sell any CD Emissions Reductions.


                                         X.        PERMITS

        42.     Where any compliance obligation under this Consent Decree requires a Defendant

to obtain a federal, State, or local permit or approval, that Defendant shall submit a timely and

complete application for such permit or approval and take all other actions necessary to obtain all

such permits or approvals, allowing for all legally required processing and review including

requests for additional information by the permitting or approval authority. The inability of a

Defendant to obtain a permit in adequate time to allow compliance with the deadlines stated in

this Consent Decree shall be considered a Force Majeure event if the Defendant demonstrates

that it exercised best efforts to timely fulfill its permitting obligations.

        43.     In addition to having first obtained any required preconstruction permits or other

approvals pursuant to Paragraph 42, within 12 months after the commencement of Continuous

Operation of each Control Technology required to be installed, upgraded, or operated on a Kiln

under this Consent Decree or, if no Control Technology is required, within 12 months after the

Effective Date of this Consent Decree, the Defendant responsible for such Kiln shall apply to the

Affected State to include the requirements and limitations enumerated in this Consent Decree as

non-expiring obligations in a permit or approval (other than a Title V permit) which is federally

enforceable and is issued under authority independent of the Affected State’s authority to issue

Title V permits. The responsible Defendant shall seek the permit or approval, or the

modification of an existing permit or approval, to require compliance with the following:

                a.      all applicable 30-Day Rolling Average Emission Limits;



                                                   31
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 34 of 104



               b.      all Continuous Operation or other operating requirements;

               c.      all monitoring requirements of this Consent Decree, including those in

Sections V (NOx Control Technology, Emission Limits and Monitoring Requirements) and VI

(SO2 Control Technology, Emission Limits and Monitoring Requirements) of this Decree and

relevant definitions from Section III (Definitions), such as the definition of 30-Day Rolling

Average Emission Limit;

               d.      all requirements included in Section IX (Prohibition on Netting Credits or

Offsets from Required Controls); and

               e.      all compliance methods imposed by this Consent Decree.

The provisions of Section XV (Detached Plume Event) and Appendix A (Addressing Detached

Plume Events) of the Consent Decree apply only for purposes of the Consent Decree.

Notwithstanding the above, nothing in this Consent Decree is intended to prevent a Defendant

from applying to the relevant permitting authority in an Affected State, or to prevent such

permitting authority in an Affected State in its discretion and with independent authority, and not

in contravention of state or federal law, from issuing a permit containing a provision that

addresses occurrences of detached plumes. Following submission of the application for the

permit or approval, the applicable Defendant shall cooperate with the appropriate permitting

authority by promptly submitting all information that such permitting authority seeks following

its receipt of the application for the permit. This Consent Decree shall not terminate for a

particular Facility before all of the requirements in Subparagraphs (a) through (e) above and all

other relevant limits and standards imposed by this Consent Decree (or requirements, limits or

standards more stringent than those imposed by this Consent Decree) are incorporated as non-

expiring obligations into a federally-enforceable non-Title V air permit, as described in this




                                                32
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 35 of 104



Paragraph, and the applicable Defendant has submitted a complete application for a modification

to its Title V operating permit for the Facility containing such relevant limits and standards, as

required by Paragraph 44, below.

       44.     Upon issuance of any permit or approval required under Paragraph 42 or 43, the

applicable Defendant shall promptly file any applications necessary to incorporate the

requirements of that permit into the Title V operating permit of the appropriate Facility. The

applicable Defendant shall not challenge the inclusion in any such permit of the Emission Limits

expressly prescribed in this Consent Decree, but nothing in this Consent Decree is intended nor

shall it be construed to require the establishment of Emission Limits other than those Emission

Limits expressly prescribed in this Consent Decree nor to preclude the applicable Defendant

from challenging any more stringent Emission Limits should they be proposed for reasons

independent of this Consent Decree.

       45.     The Parties agree that the incorporation of any Emission Limits and any other

requirements and limitations into the Title V permits for any Facilities shall be in accordance

with the applicable federal, State or local rules or laws.

       46.     For each Kiln, in accordance with Section XX (Notices), the Defendant

responsible for such Kiln shall provide U.S. EPA with a copy of each application for a permit to

address or comply with any provision of this Consent Decree, as well as a copy of any permit

proposed as a result of such application, to allow for timely U.S. EPA participation in any public

comment opportunity.

       47.     In lieu of incorporating the terms of the Consent Decree directly into a federally-

enforceable air permit issued in accordance with Paragraphs 42 and 43, a Defendant may request

an Affected State to submit or an Affected State may determine to submit the portions of the




                                                  33
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 36 of 104



Consent Decree specified in Paragraph 42 and applicable to the Facilities in that Affected State

to the U.S. EPA for approval under the State’s SIP in accordance with 42 U.S.C. § 7410,

including but not limited to 42 U.S.C. § 7410(k). Where a Facility is located in an Affected State

that does not include the terms of the Consent Decree as non-expiring obligations in a non-Title

V federally enforceable permit, in accordance with Paragraphs 42 and 43, the Defendant

responsible for such Facility must request an Affected State to submit the portions of the Consent

Decree specified in Paragraph 42 and applicable to the Facilities in that Affected State to the

U.S. EPA for approval under the State’s SIP in accordance with 42 U.S.C. § 7410, including but

not limited to 42 U.S.C. § 7410(k). Upon approval by the U.S. EPA, those portions of this

Consent Decree will be incorporated into the Affected State’s SIP, and subsequently

incorporated into Title V permits for each Facility consistent with applicable requirements in 40

C.F.R. Part 70 or State-specific rules adopted and approved consistent with Part 70. Each

Defendant agrees not to contest the submittal of any such proposed SIP revision that incorporates

the terms of this Consent Decree to U.S. EPA, or U.S. EPA’s approval of such submittal, or the

incorporation of the applicable portions of this Consent Decree through these SIP requirements

into the Title V permits.

       48.     Notwithstanding the reference to Title V permits in this Consent Decree, the

enforcement of such permits shall be in accordance with their own terms and the Act. The Title

V permits shall not be enforceable under this Consent Decree, although any term or limit

established by or under this Consent Decree shall be enforceable under this Consent Decree

regardless of whether such term has or will become part of a Title V permit, subject to the terms

of Section XXIV (Termination) of this Consent Decree.




                                                34
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 37 of 104



                   XI.      REVIEW AND APPROVAL OF SUBMITTALS

       49.     After review of any plan, report, or other document that is required to be

submitted for approval pursuant to this Consent Decree, U.S. EPA, after consultation with the

Affected State Plaintiff, shall in writing: (a) approve the submission; (b) approve the submission

upon specified conditions; (c) approve part of the submission and disapprove the remainder; or

(d) disapprove the submission.

       50.     If the submission is approved pursuant to Paragraph 49, the Defendant making the

submission shall take all actions required by the plan, report, or other document, in accordance

with the schedules and requirements of the plan, report, or other document, as approved. If the

submission is conditionally approved or approved only in part, pursuant to Paragraph 49.b or

49.c, the Defendant making the submission shall, upon written direction of U.S. EPA, after

consultation with the Affected State Plaintiff, take all actions required by the approved plan,

report, or other item that U.S. EPA, after consultation with the Affected State Plaintiff,

determines are technically severable from any disapproved portions, subject to the Defendant’s

right to dispute only the specified conditions or the disapproved portions, under Section XVI of

this Decree (Dispute Resolution).

       51.     If the submission is disapproved in whole or in part pursuant to Paragraph 49.c or

49.d, the Defendant making the submission shall, within forty-five (45) Days or such other time

as the Parties agree to in writing, correct all deficiencies and resubmit the plan, report, or other

item, or disapproved portion thereof, for approval, in accordance with the preceding Paragraphs.

If the resubmission is approved in whole or in part, the Defendant making the resubmission shall

proceed in accordance with the preceding Paragraph.




                                                  35
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 38 of 104



       52.     Any stipulated penalties applicable to an original submission that is disapproved

in whole or in part pursuant to Paragraph 49.c or 49.d as provided in Section XIII (Stipulated

Penalties) of this Decree, shall continue to accrue during the period specified in Paragraph 62,

but any stipulated penalties that accrue following the receipt of the submission shall not be

payable unless the resubmission is untimely or is disapproved in whole or in part; provided that,

if the original submission was so deficient as to constitute a material breach of the submitting

Defendant’s obligations under this Decree, the stipulated penalties applicable to the original

submission shall be due and payable notwithstanding any subsequent resubmission.

       53.     If a resubmitted plan, report, or other item, or portion thereof, is disapproved in

whole or in part, U.S. EPA and the Affected State Plaintiff may again require the Defendant

making the resubmission to correct any deficiencies in accordance with the preceding

Paragraphs, or may themselves correct any deficiencies and seek stipulated penalties, subject to

that Defendant’s right to invoke Dispute Resolution under Section XVI of this Consent Decree.


                          XII.      REPORTING REQUIREMENTS

       54.     Each Defendant shall submit the following reports: Within thirty (30) Days after

the end of each half calendar year (i.e., June 30, December 31) after the Effective Date, until

termination of this Decree pursuant to Section XXIV (Termination), each Defendant shall submit

a semi-annual report to U.S. EPA and the Affected State Plaintiffs for the immediately preceding

half calendar year period that shall, with respect to the Kilns for which that Defendant is

responsible:

               a.      Identify any and all dates on which the submitting Defendant has installed,

or describe the progress of installation of, each Control Technology required for each Kiln under

Section V (NOx Control Technology, Emission Limits and Monitoring Requirements) and



                                                36
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 39 of 104



Section VI (SO2 Control Technology, Emission Limits and Monitoring Requirements) and

describe any problems encountered or anticipated during such installation, together with

implemented or proposed solutions;

               b.      Identify any and all dates on which the submitting Defendant has

completed installation of, or describe the progress of installation of, each CEMS required under

Section V.B (NOx Continuous Emission Monitoring Systems) and Section VI.C (SO2

Continuous Emission Monitoring Systems) and describe any problems encountered or

anticipated during such installation, together with implemented or proposed solutions;

               c.      Provide, in electronic format and able to be manipulated with Microsoft

Excel, all CEMS data collected for each Kiln, reduced to 1-hour averages, in accordance with 40

C.F.R. § 60.13(h)(2), including an explanation of any periods of CEMs downtime together with

any missing data for which missing data substitution procedures were applied, under Section V.B

(NOx Continuous Emission Monitoring Systems) and Section VI.C (SO2 Continuous Emission

Monitoring Systems);

               d.      Demonstrate compliance with all applicable 30-Day Rolling Average

Emission Limits of this Consent Decree, including but not limited to those in Section V (NOx

Control Technology, Emission Limits and Monitoring Requirements) and Section VI (SO2

Control Technology, Emission Limits and Monitoring Requirements) of this Consent Decree;

               e.      Provide a complete description and status of all actions that Defendant has

undertaken to comply with each of the Appendices of this Consent Decree;

               f.       Describe the status of permit applications and any proposed SIP revisions

required under this Consent Decree; and




                                                37
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 40 of 104



               g.      Describe the status of any operation and maintenance work relating to

activities required under this Consent Decree.

       The semi-annual report shall also include a description of any of the submitting

Defendant’s noncompliance with the requirements of this Consent Decree and an explanation of

the violation’s likely cause and of the remedial steps taken, or to be taken, to prevent or

minimize such violation.

       55.     If a Defendant violates, or has reason to believe that it may violate, any

requirement of this Consent Decree, that Defendant shall notify the United States and the

Affected State Plaintiff of such violation and its likely duration, in writing, within ten (10)

Business Days of the Day that Defendant first becomes aware of the violation, with an

explanation of the violation’s likely cause and of the remedial steps taken, or to be taken, to

prevent or minimize such violation and to mitigate any adverse effect of such violation. That

Defendant shall investigate the cause of the violation and shall then submit an amendment to the

report required under Paragraph 54, including a full explanation of the cause of the violation,

within thirty (30) Days of the Day that Defendant becomes aware of the cause of the violation.

Nothing in this Paragraph or the following Paragraph relieves either Defendant of its obligation

to provide the notice required by Section XIV of this Consent Decree (Force Majeure) if a

Defendant contends a Force Majeure event occurred or by Section XV of this Consent Decree

(Detached Plume Event) if a Defendant contends a Detached Plume Event occurred.

       56.     Whenever any violation of this Consent Decree, or of any applicable permits

required under this Consent Decree, or any other event affecting a Defendant’s performance

under this Decree, or the performance of any Facility for which that Defendant is responsible,

may pose an immediate threat to the public health or welfare or the environment, that Defendant




                                                 38
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 41 of 104



shall notify U.S. EPA and the Affected State Plaintiff, orally or by electronic or facsimile

transmission as soon as possible, but no later than twenty-four (24) hours after that Defendant

first knew, or should have known, of the violation or event. This procedure is in addition to the

requirements set forth in the preceding Paragraph.

       57.     All reports shall be submitted to the persons designated in Section XX of this

Consent Decree (Notices).

       58.     Each report submitted by a Defendant under this Section shall be signed by an

official of the submitting party and include the following certification:

       I certify under penalty of law that this document and all attachments were
       prepared under my direction or supervision in accordance with a system
       designed to assure that qualified personnel properly gather and evaluate
       the information submitted. Based on my inquiry of the person or persons
       who manage the system, or those persons directly responsible for
       gathering the information, the information submitted is, to the best of my
       knowledge and belief, true, accurate, and complete. I am aware that there
       are significant penalties for submitting false information, including the
       possibility of fine and imprisonment for knowing violations.

       This certification requirement does not apply to emergency or similar notifications where

compliance would be impractical.

       59.     The reporting requirements of this Consent Decree do not relieve Defendants of

any reporting obligations required by the Clean Air Act or implementing regulations, or by any

other federal, State, or local law, regulation, permit, or other requirement.

       60.     Any information provided pursuant to this Consent Decree may be used by the

United States or any of the State Plaintiffs in any proceeding to enforce the provisions of this

Consent Decree and as otherwise permitted by law.




                                                 39
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 42 of 104



                             XIII.     STIPULATED PENALTIES

       61.     Each Defendant shall be liable for stipulated penalties to the United States and

State Plaintiff(s) for violations of this Consent Decree as specified in Table 4 below, unless

excused under Section XIV (Force Majeure) or Section XV (Detached Plume Event); provided,

however, Lehigh shall not be liable for violations by Lehigh White and Lehigh White shall not

be liable for violations by Lehigh. A violation includes failing to perform any obligation

required by the terms of this Decree, including any work plan or schedule approved under this

Decree, according to all applicable requirements of this Decree and within the specified time

schedules established by or approved under this Decree. Violation of an Emission Limit that is

based on a 30-Day Rolling Average is a violation on every Day on which the average is based.

Each Defendant reserves the right to contest whether there has been a violation in accordance

with Section XVI (Dispute Resolution). Each subsequent Day of violation after a violation of a

30-Day Rolling Average Emission Limit is subject to the corresponding penalty per Day

specified in Table 4, below. Where a violation of a 30-Day Rolling Average Emission Limit (for

the same pollutant and from the same source) recurs within periods of less than thirty (30) Days,

a Defendant shall not pay a daily stipulated penalty for any Day of recurrence for which a

stipulated penalty is already recoverable. Stipulated penalties may only be assessed once for a

given Day or month within any averaging period for violation of any particular Emission Limit.

Stipulated penalties for consecutive periods of violation of an Emission Limit shall be calculated

based upon the violation of the Emission Limit for the same pollutant from the same Kiln.




                                                40
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 43 of 104



TABLE 4

       Consent Decree Violation                                     Stipulated Penalty
a) Failure by Lehigh to pay the civil penalty as
specified in Section IV (Civil Penalty) of this Consent      $7,500 for each Day.
Decree.

b) Failure to comply with a 30-Day Rolling Average           $1,500 for each Day during any 30-
Emission Limit for NOx or SO2 where the emissions            Day rolling period where the
are less than 5% in excess of the limits set forth in this   violation is less than 5% in excess of
Consent Decree.                                              the Limit.


                                                             $3,000 for each Day during any 30-
c) Failure to comply with a 30-Day Rolling Average
                                                             Day rolling period where the
Emission Limit for NOx or SO2 where the emissions
                                                             violation is equal to or greater than
are equal to or greater than 5% but less than 10% in
                                                             5% but less than 10% in excess of the
excess of the limits set forth in this Consent Decree.
                                                             Limit.


d) Failure to comply with a 30-Day Rolling Average           $5,000 for each Day during any 30-
Emission Limit for NOx or SO2 where the emissions            Day rolling period where the
are equal to or greater than 10% in excess of the limits     violation is equal to or greater than
set forth in this Consent Decree.                            10% in excess of the Limit.


e) Failure to install or Commence Continuous
                                                             $5,000 for each Day during the first
Operation or Continuously Operate Control
                                                             20 Days, $10,000 for each Day
Technology at a Kiln required by the deadlines
                                                             thereafter for the next 40 Days, and
established in Section V and Section VI of this
                                                             $32,500 for each Day after 60 Days.
Consent Decree.


f) Failure to install or Commence Continuous
Operation or Continuously Operate Control                    $100,000 for the first Day upon re-
Technology at a Kiln upon re-commencing operation            commencing Kiln Operation and
of that Kiln following Temporary Cessation of Kiln           $32,500 for each Day thereafter.
Operation under Section VIII of this Consent Decree.


g) Failure to apply for any permit or permit
                                                     $1,000 for each Day for each such
amendment or seek a SIP approval required by Section
                                                     failure.
X (Permits).




                                                 41
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 44 of 104




 h) Failure to install or operate a CEMS or other
 monitoring device in conformance with the
                                                            $1,000 for each Day for each such
 requirements of Section V.B (NOx Continuous
                                                            failure.
 Emission Monitoring Systems) and/or Section VI.C
 (SO2 Continuous Emission Monitoring Systems).


 i) Failure to timely submit, modify, or implement, as
                                                            $750 for each Day during the first 10
 approved, a report, plan, study, analysis, protocol, or
                                                            Days, $1,000 per Day thereafter.
 other submittal required by this Consent Decree.

 j) Failure by Lehigh to permanently Retire Mitchell
                                                            $25,000 for each Day a Kiln Operates
 Kiln 1, 2, or 3 as required by Paragraph 14.a or
                                                            past any applicable deadline.
 Paragraph 22.a of this Consent Decree, if applicable.

 k) Failure by Lehigh to commence construction of
 Mitchell New Kiln in compliance with Paragraph 14.a
                                                            $25,000 for each Operating Day at a
 or 22.a and Kiln Operation of Mitchell Kiln 1, 2, or 3
                                                            Kiln past this deadline.
 without complying with Paragraph 14.b or 22.b, as
 applicable.

                                                            $1,000 for each Day for each
 l) Any other violation of this Consent Decree.
                                                            violation.


           62. Subject to the provisions of Paragraph 61, above, stipulated penalties under this

Section shall begin to accrue on the Day after performance is due or on the Day a violation

occurs, whichever is applicable, and shall continue to accrue until performance is satisfactorily

completed or until the violation ceases. Stipulated penalties shall accrue simultaneously for

separate violations of this Consent Decree. The United States or State Plaintiff(s), or all of the

foregoing, may seek stipulated penalties under this Section. Where both the United States and

the State Plaintiff(s) seek stipulated penalties for the same violation of this Consent Decree, the

responsible Defendant shall pay two thirds (2/3) of the amount in demand to the United States

and one third (1/3) to the State Plaintiff(s).




                                                  42
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 45 of 104



       63.     The responsible Defendant shall pay any stipulated penalty within thirty (30)

Days of receiving the United States’ and/or the State Plaintiff’s(s’) written demand.

       64.     The United States may, in the unreviewable exercise of its discretion, reduce or

waive stipulated penalties otherwise due the United States under this Consent Decree. A State

Plaintiff may, in its unreviewable exercise of its discretion, reduce or waive stipulated penalties

otherwise due the State Plaintiff under this Consent Decree.

       65.     Stipulated penalties shall continue to accrue as provided in this Section, during

any Dispute Resolution, but need not be paid until the following:

               a.      If the dispute is resolved by agreement between the Parties or by a

decision of the United States or the Affected State Plaintiff that is not appealed to the Court, the

responsible Defendant shall pay accrued penalties determined to be owing, together with interest

accruing from the 31st Day after the written demand in Paragraph 63, within thirty (30) Days of

the effective date of the agreement or the receipt of U.S. EPA’s or the State Plaintiff’s decision

or order.

               b.      If the dispute is appealed to the Court and the United States or a State

Plaintiff is the prevailing party, in whole or in part, as may be determined by the Court, the

responsible Defendant shall pay all accrued penalties determined by the Court to be owing,

together with interest accruing from the 31st Day after the written demand in Paragraph 63,

within sixty (60) Days of receiving the Court’s decision or order, except as provided in

Subparagraph c, below.

               c.      If any Party appeals the District Court’s decision, the responsible

Defendant shall pay all accrued penalties determined to be owing, together with interest accruing




                                                 43
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 46 of 104



from the 31st Day after the written demand in Paragraph 63, within fifteen (15) Days of receiving

the final appellate court decision.

       66.       The responsible Defendant shall pay stipulated penalties owing to the United

States and any State Plaintiff in the manner set forth and with the confirmation notices to the

persons specified in Paragraphs 9 and 10, except that the transmittal letter shall state that the

payment is for stipulated penalties and shall state for which violation(s) the penalties are being

paid. The responsible Defendant shall pay stipulated penalties owing to a State Plaintiff in

accordance with the instructions provided below:



         State               Payment Instructions
                      Payment shall be by check made out to the “Environmental Management
                      Special Fund” and shall be mailed to: Indiana Department of
     Indiana          Environmental Management, Office of Legal Counsel, IGCN, Room
                      N1307, 100 North Senate Avenue, Indianapolis, IN 46204-2273

                      Check payable to “State of Iowa” and submitted to attorney David S.
     Iowa             Steward, Iowa Attorney General’s Office, Environmental Law Division,
                      Hoover State Office Building, 1305 E. Walnut Street, 2nd Floor, Des
                      Moines, Iowa 50319

                      Payment shall be made by check or money order to the “Maryland
     Maryland         Department of the Environment/Clean Air Fund,” referencing the invoice
                      number provided by the Department and shall be mailed to: Maryland
                      Department of the Environment, P.O. Box 2037, Baltimore, MD 21230-
                      2037
                      The payment shall be made by certified check payable to the “State of New
   New York           York,” and delivered to Michael J. Myers, Senior Counsel, Environmental
                      Protection Bureau, New York State Attorney General, The Capitol,
                      Albany, NY 12224

 Pennsylvania         The payment shall be by a corporate check or the like made payable to the
 Department of        “Commonwealth of Pennsylvania - Clean Air Fund,” and forwarded to Air
 Environmental        Quality Program Manager, Pennsylvania Department of Environmental
 Protection           Protection, Air Quality Program, 909 Elmerton Avenue, Harrisburg, PA
                      17110-8200




                                                 44
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 47 of 104



 Jefferson County Check made payable to the “Jefferson County Board of Health,” and
 Board of Health mailed to: Jefferson County Department of Health, Attn: Jonathan
                  Stanton, P.E., 1400 Sixth Avenue South, Birmingham, Alabama 35233


 Bay Area Air         Payment shall be by corporate or certified check made payable to “Bay
 Quality              Area Air Quality Management District” and mailed to: Brian C. Bunger,
 Management           District Counsel, 375 Beale Street, Suite 600, San Francisco, CA 94105-
 District             2001


        67.     No Defendant shall deduct stipulated penalties paid under this Section in

calculating its federal, state, or local income tax.

        68.     If the responsible Defendant fails to pay stipulated penalties according to the

terms of this Consent Decree, that Defendant shall be liable for interest on such penalties, as

provided for in 28 U.S.C. § 1961, accruing as of the date payment became due. Nothing in this

Paragraph shall be construed to limit the United States or any State Plaintiff from seeking any

remedy otherwise provided by law for a Defendant’s failure to pay any stipulated penalties.

        69.     Subject to the provisions of Section XVIII of this Consent Decree (Effect of

Settlement/Reservation of Rights), the stipulated penalties provided for in this Consent Decree

shall be in addition to any other rights, remedies, or sanctions available to the United States or a

State Plaintiff for a Defendant’s violation of this Consent Decree or applicable law, subject to the

limitations of liability stated in Paragraphs 3 and 61 above. Where a violation of this Consent

Decree is also a violation of any applicable statute or regulation, the responsible Defendant shall

be allowed a credit, dollar for dollar, for any stipulated penalties paid, against any statutory

penalties imposed for such violation, including penalties resulting from enforcement pursuant to

Paragraphs 93 and 94.




                                                  45
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 48 of 104



                                   XIV.      FORCE MAJEURE

       70.     “Force Majeure” (for purposes of this Consent Decree) is defined as any event

arising from causes beyond the control of a Defendant, of any entity controlled by that Defendant

or of that Defendant’s contractors that causes a delay or impediment to performance in

complying with any obligation under this Consent Decree despite that Defendant’s best efforts to

fulfill the obligation. The requirement that a Defendant exercise best efforts to fulfill the

obligation includes using best efforts to anticipate any potential Force Majeure event and best

efforts to address the effects of any such event (a) as it is occurring and (b) after it has occurred

to prevent or minimize any resulting delay and the effects of such event to the greatest extent

possible. Force Majeure does not include a Defendant’s financial inability to perform any

obligation under this Consent Decree. Force majeure may also include a Defendant’s inability

after demonstrating compliance with the requirements of Paragraph 42 to obtain a permit or

approval such that there is adequate time to install, commence operation, and shake down

improvements necessary to satisfy a compliance obligation under this Consent Decree.

       71.     If any event occurs or has occurred that may delay the performance of any

obligation under this Consent Decree that a Defendant claims was caused by a force majeure

event, that Defendant shall provide notice orally or by electronic or facsimile transmission to the

representatives of U.S. EPA and the Affected State Plaintiff(s) designated to receive notice

pursuant to Section XX (Notices) within two (2) Business Days of when that Defendant first

knew that the event might cause a delay. Within fifteen (15) Days thereafter, that Defendant

shall provide in writing to U.S. EPA and the Affected State Plaintiff(s) an explanation and

description of the reasons for the delay; the anticipated duration of the delay; all actions taken or

to be taken to prevent or minimize the delay; a schedule for implementation of any measures to




                                                  46
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 49 of 104



be taken to prevent or mitigate the delay or the effect of the delay; the Defendant’s rationale for

attributing such delay to a force majeure event if it intends to assert such a claim; and a statement

as to whether, in the opinion of that Defendant, such event may cause or contribute to an

endangerment to public health, welfare or the environment. The Defendant making notice shall

include with any notice all available documentation supporting the claim that the delay was

attributable to a force majeure. Failure to comply with the above requirements shall preclude

that Defendant from asserting any claim of force majeure for that event for the period of time of

such failure to comply, and for any additional delay caused by such failure. Each Defendant

shall be deemed to know of any circumstance of which that Defendant, any entity controlled by

that Defendant, or that Defendant’s contractors knew or should have known.

       72.     If U.S. EPA, after a reasonable opportunity for review and comment by the

Affected State Plaintiff(s), agrees that the delay or anticipated delay is attributable to a force

majeure event, the time for performance of the obligations under this Consent Decree that are

affected by the force majeure event will be extended by U.S. EPA, after a reasonable opportunity

for review and comment by the Affected State Plaintiff(s), for such time as is necessary to

complete those obligations. An extension of the time for performance of the obligations affected

by the force majeure event shall not, of itself, extend the time for performance of any other

obligation. U.S. EPA will notify the applicable Defendant in writing of the length of the

extension, if any, for performance of the obligations affected by the force majeure event.

       73.     If U.S. EPA, after a reasonable period for review and comment by the Affected

State Plaintiff(s), does not agree that the delay or anticipated delay has been or will be caused by

a force majeure event, U.S. EPA will notify the applicable Defendant in writing of its decision.




                                                  47
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 50 of 104



       74.     If a Defendant elects to invoke the dispute resolution procedures set forth in

Section XVI (Dispute Resolution), it shall do so no later than fifteen (15) Days after receipt of

U.S. EPA’s notice. In any such proceeding, the Defendant claiming a force majeure event shall

have the burden of demonstrating by a preponderance of the evidence that the delay or

anticipated delay has been or will be caused by a force majeure event, that the duration of the

delay or the extension sought was or will be warranted under the circumstances, that best efforts

were exercised to avoid and mitigate the effects of the delay, and that said Defendant complied

with the requirements of Paragraphs 70 and 71, above. If said Defendant carries this burden, the

delay at issue shall be deemed not to be a violation by that Defendant of the affected obligation

of this Consent Decree identified to U.S. EPA and the Court.


                            XV.       DETACHED PLUME EVENT

       75.     The Parties recognize that a Detached Plume Event may occur while a Defendant

is operating pollution controls so as to comply with the NOx limits prescribed in Section V (NOx

Control Technology, Emission Limits and Monitoring Requirements) of this Consent Decree,

and that the Detached Plume Event may cause a disruption in that Defendant’s ability to meet

these limits. In order to qualify for a Detached Plume Event under this Section XV (Detached

Plume Event), (1) the Detached Plume occurrence must qualify as a “Detached Plume Event”

within the meaning of Appendix A (Addressing Detached Plume Events); and (2) the Defendant

must comply with all requirements of this Section XV (Detached Plume Event) and Appendix A.

If a Detached Plume Event occurs or has occurred that a Defendant claims has caused a

disruption in its ability to meet the NOx emissions limits set forth in Section V (NOx Control

Technology, Emission Limits and Monitoring Requirements), that Defendant shall provide

notice orally or by electronic or facsimile transmission to the representatives of U.S. EPA and



                                                48
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 51 of 104



the Affected State Plaintiff(s) designated to receive notice pursuant to Section XX (Notices)

within three (3) Business Days of when the Defendant first knew that the Detached Plume Event

might cause a disruption. Within thirty (30) Days thereafter, that Defendant shall provide in

writing to U.S. EPA and the Affected State Plaintiff(s) documentation of the event, its duration,

atmospheric conditions during the event, demonstration of Defendant’s adherence to the Site-

Specific Detached Plume Event Protocol required by Appendix A, and any other documentation

showing that the disruption was attributable to a Detached Plume Event. That Defendant shall

demonstrate its compliance to date with the requirements of Appendix A (Addressing Detached

Plume Events). That Defendant shall include a statement as to whether, in its opinion, the

Detached Plume Event caused or contributed to an endangerment to public health, welfare or the

environment. Failure to comply with the above requirements shall preclude a Defendant from

asserting any claim of Detached Plume Event for the disruption. Each Defendant shall be

deemed to know of any circumstance of which that Defendant, any entity controlled by that

Defendant, or that Defendant’s contractors knew or should have known.

       76.     If U.S. EPA, after a reasonable opportunity for review and comment by the

Affected State Plaintiff(s), disagrees that a disruption in meeting the NOx emissions limits set

forth in Section V (NOx Control Technology, Emission Limits and Monitoring Requirements)

caused by a Detached Plume Event has occurred, or disagrees with the claimed duration of the

disruption caused by a Detached Plume Event, U.S. EPA will notify the Defendant that provided

notice pursuant to Paragraph 75 in writing that (1) U.S. EPA disagrees that such a disruption

caused by a Detached Plume Event has occurred, or (2) U.S. EPA disagrees with the claimed

duration of the disruption caused by a Detached Plume Event, in which case U.S. EPA will

provide that Defendant with the approved duration of the disruption in that Defendant’s




                                                49
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 52 of 104



performance obligation to meet the emissions limits set forth in Section V (NOx Control

Technology, Emission Limits and Monitoring Requirements). For purposes of reporting under

Section XII of this Consent Decree (Reporting Requirements), a Defendant may presume a

claimed Detached Plume Event has occurred until otherwise notified by U.S. EPA.

       77.     If the Defendant that provided notice pursuant to Paragraph 75 elects to invoke

the dispute resolution procedures set forth in Section XVI (Dispute Resolution), it shall do so no

later than fifteen (15) Days after receipt of U.S. EPA’s notice. In any such proceeding, such

Defendant shall have the burden of demonstrating by a preponderance of the evidence that the

disruption has been caused by the Detached Plume Event, that the duration of the disruption was

warranted under the circumstances, that best efforts were exercised to avoid and mitigate the

effects of the disruption, and that such Defendant fully complied with the requirements of

Paragraphs 70, 71 and 75 and Appendix A (Addressing Detached Plume Events). If such

Defendant carries this burden, or if there is no dispute as to there having been a Detached Plume

Event or its duration, the disruption at issue (1) shall be deemed not to be a violation by such

Defendant of its obligation under the Consent Decree to meet the NOx emissions limits

prescribed in Section V (NOx Control Technology, Emission Limits and Monitoring

Requirements) for the Detached Plume Event identified to U.S. EPA and the Court for the

duration approved by U.S. EPA, or, in the case of a dispute resolved by the Court, approved by

the Court; and (2) for purposes of this Consent Decree only, the NOx emission rate for the

duration of the Detached Plume Event shall not be included in such Defendant’s 30-Day Rolling

Average Emission Rate for NOx.




                                                 50
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 53 of 104



                               XVI.     DISPUTE RESOLUTION

       78.     Unless otherwise expressly provided for in this Consent Decree, the dispute

resolution procedures of this Section shall be the exclusive mechanism to resolve disputes arising

under or with respect to this Consent Decree. A Defendant’s failure to seek resolution of a

dispute under this Section shall preclude that Defendant from raising any such issue as a defense

to an action by the United States or Affected State Plaintiff(s) to enforce any obligation of that

Defendant arising under this Decree.

       79.     Informal Dispute Resolution. Any dispute subject to Dispute Resolution under

this Consent Decree shall first be the subject of informal negotiations. The dispute shall be

considered to have arisen when a Defendant sends the United States and Affected State

Plaintiff(s) a written Notice of Dispute. Such Notice of Dispute shall state clearly the matter in

dispute. The period of informal negotiations shall not exceed twenty (20) Days from the date the

dispute arises, unless that period is modified by written agreement. If the Parties cannot resolve

a dispute by informal negotiations, then the position advanced by the United States, after

consultation with the Affect State(s), shall be considered binding unless, within ten (10) Days

after the conclusion of the informal negotiation period, the Defendant sending the Notice of

Dispute invokes formal dispute resolution procedures as set forth below.

       80.     Formal Dispute Resolution. A Defendant shall invoke formal dispute resolution

procedures, within the time period provided in the preceding Paragraph, by serving on the United

States and Affected State Plaintiff(s) a written Statement of Position regarding the matter in

dispute. The Statement of Position shall include, but need not be limited to, any factual data,

analysis, or opinion supporting the Defendant’s position and any supporting documentation

relied upon by that Defendant.




                                                 51
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 54 of 104



       81.     The United States, after consultation with the Affected State Plaintiff(s), shall

serve its Statement of Position within forty-five (45) Days of receipt of a Defendant’s Statement

of Position. The United States’ Statement of Position shall include, but need not be limited to,

any factual data, analysis, or opinion supporting that position and any supporting documentation

relied upon by the United States. The United States’ Statement of Position shall be binding on

the Defendant that served the Statement of Position, unless that Defendant files a motion for

judicial review of the dispute in accordance with the following Paragraph.

       82.     A Defendant may seek judicial review of the dispute by filing with the Court and

serving on the United States and Affected State Plaintiff(s), in accordance with Section XX of

this Consent Decree (Notices), a motion requesting judicial resolution of the dispute. The

motion must be filed within ten (10) Days of receipt of the United States’ Statement of Position

pursuant to the preceding Paragraph. The motion shall contain a written statement of the

Defendant’s position on the matter in dispute, including any supporting factual data, analysis,

opinion, or documentation, and shall set forth the relief requested and any schedule within which

the dispute must be resolved for orderly implementation of the Consent Decree.

       83.     The United States, after consultation with the Affected State Plaintiff(s), shall

respond to the Defendant’s motion within the time period allowed by the Local Rules of this

Court. The Defendant may file a reply memorandum, to the extent permitted by the Local Rules.

       84.     Standard of Review.

               a.     Disputes Concerning Matters Accorded Record Review. Except as

otherwise provided in this Consent Decree, in any dispute brought under Paragraph 80 pertaining

to the adequacy or appropriateness of plans, procedures to implement plans, schedules or any

other items requiring approval by EPA under this Consent Decree; the adequacy of the




                                                52
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 55 of 104



performance of work undertaken pursuant to this Consent Decree; and all other disputes that are

accorded review on the administrative record under applicable principles of administrative law,

the Defendant shall have the burden of demonstrating, based on the administrative record, that

the position of the United States is arbitrary and capricious or otherwise not in accordance with

law.

               b.      Other Disputes. Except as otherwise provided in this Consent Decree, in

any other dispute brought under Paragraph 80, the Defendant shall bear the burden of

demonstrating that its position complies with this Consent Decree, and Defendant is entitled to

relief under applicable principles of law.

       85.     The invocation of dispute resolution procedures under this Section shall not, by

itself, extend, postpone, or affect in any way any obligation under this Consent Decree, unless

and until final resolution of the dispute so provides. Stipulated penalties with respect to the

disputed matter shall continue to accrue from the first Day of noncompliance, but payment shall

be stayed pending resolution of the dispute as provided in Paragraph 65. If the Defendant that

initiated dispute resolution does not prevail on the disputed issue, stipulated penalties shall be

assessed and paid by that Defendant as provided in Section XIII (Stipulated Penalties).


               XVII.     INFORMATION COLLECTION AND RETENTION

       86.     The United States and each Affected State Plaintiff and their representatives,

including attorneys, contractors, and consultants, shall have the right of entry into any Facility

covered by this Consent Decree, at all reasonable times, upon presentation of credentials and in

accordance with all legally applicable safety requirements to:




                                                 53
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 56 of 104



               a.      monitor the progress of activities required under this Consent Decree;

               b.      verify any data or information submitted to the United States or Affected

State Plaintiff(s) in accordance with the terms of this Consent Decree;

               c.      conduct performance testing;

               d.      obtain documentary evidence, including photographs and similar data; and

               e.      assess a Defendant’s compliance with this Consent Decree.

       87.     Upon request, each Defendant shall provide to U.S. EPA and the Affected State

Plaintiff and their authorized representatives copies of analytical data from Kiln performance

testing performed at that Defendant’s Kilns. Upon request, U.S. EPA and the Affected State

Plaintiff shall provide a Defendant copies of analytical data from Kiln performance testing

performed by U.S. EPA or the Affected State Plaintiff at said Defendant’s Kilns.

       88.     Until five years after the termination of this Consent Decree, each Defendant shall

retain, and shall instruct its contractors and agents to preserve, all non-identical copies of all

documents, records, or other information (including documents, records, or other information in

electronic form) in its or its contractors’ or agents’ possession or control, or that come into its or

its contractors’ or agents’ possession or control, and that relate in any manner to that Defendant’s

performance of its obligations under this Consent Decree. This information-retention

requirement shall apply regardless of any contrary corporate or institutional policies or

procedures. At any time during this information-retention period, upon request by the United

States or the Affected State Plaintiff(s), each Defendant shall provide copies of any documents,

records, or other information required to be maintained by it under this Paragraph.

       89.     At the conclusion of the information-retention period provided in the preceding

Paragraph, each Defendant shall notify the United States and the Affected State Plaintiff(s) at




                                                  54
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 57 of 104



least ninety (90) Days prior to the destruction of any documents, records, or other information

subject to the requirements of the preceding Paragraph and, upon request by the United States or

Affected State Plaintiff(s), such Defendant shall deliver any such documents, records, or other

information to U.S. EPA or Affected State Plaintiff(s). A Defendant may assert that certain

documents, records, or other information is privileged under the attorney-client privilege or any

other privilege recognized by federal law. If a Defendant asserts such a privilege, it shall provide

the following: (1) the title of the document, record, or information; (2) the date of the document,

record, or information; (3) the name and title of each author of the document, record, or

information; (4) the name and title of each addressee and recipient; (5) a description of the

subject of the document, record, or information; and (6) the privilege asserted by that Defendant.

However, no documents, records, or other information created or generated pursuant to the

requirements of this Consent Decree shall be withheld on grounds of privilege.

       90.     Each Defendant may also assert that information required to be provided under

this Section is protected as Confidential Business Information (“CBI”) under 40 C.F.R. Part 2

and applicable state law. As to any information that a Defendant seeks to protect as CBI, that

Defendant shall follow the procedures set forth in 40 C.F.R. Part 2 and applicable state law.

       91.     This Consent Decree in no way limits or affects any right of entry and inspection,

or any right to obtain information, held by the United States or Affected State Plaintiff(s)

pursuant to applicable federal or state laws, regulations, or permits, nor does it limit or affect any

duty or obligation of either Defendant to maintain documents, records, or other information

imposed by applicable federal or state laws, regulations, or permits.




                                                 55
      Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 58 of 104



              XVIII.   EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

        92.      Resolution of Liability, NOx and SO2. With respect to the emissions of NOx and

SO2 from the Facilities identified in Paragraph 8.s, entry of this Consent Decree shall resolve all

civil liability of Lehigh and of Lehigh White to the United States and the Affected State

Plaintiffs for any violations of the following requirements resulting from or arising out of a

construction, reconstruction or modification that commenced prior to the Date of Lodging of the

Consent Decree:

                 a.     The PSD requirements at Part C of Subchapter I of the Act, 42 U.S.C.

§ 7475, and the regulations promulgated thereunder at 40 C.F.R. §§ 52.21 and 51.166; “Plan

Requirements for Non-attainment Areas” at Part D of Subchapter I of the Act, 42 U.S.C. § 7503,

and the regulations promulgated thereunder at 40 C.F.R. §§ 51.165(a) and (b), 40 C.F.R. Part 51

(Appendix S), and 40 C.F.R. § 52.24; any applicable federally-enforceable State, regional, or

local regulations that implement, adopt, or incorporate the specific federal regulatory

requirements identified above; and, any applicable State, regional, or local regulations that

implement, adopt, or incorporate the specific federal regulatory requirements identified above;

and

                 b.     Title V of the Clean Air Act, 42 U.S.C. §§ 7661-7661f; any applicable

federally-enforceable State, regional, or local regulations that implement, adopt, or incorporate

the specific federal regulatory requirements of Title V; and, any applicable State, regional, or

local regulations that implement, adopt, or incorporate the specific federal regulatory

requirements of Title V, but only to the extent that such claims are based upon Lehigh’s or

Lehigh White’s failure to obtain an operating permit that reflects applicable requirements

imposed under Parts C or D of Subchapter I of the Clean Air Act as a result of construction or




                                                 56
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 59 of 104



modification of those portions of the Facilities identified in Paragraph 8.s that: (a) are affected

facilities under 40 C.F.R. Part 60, Subparts F, Y or OOO, and/or affected sources under 40

C.F.R. Part 63, Subpart LLL, and (b) where that construction or modification commenced prior

to the Date of Lodging; and

               c.      The New Source Performance Standards Provisions of the Clean Air Act,

42 U.S.C. § 7411; and the regulations codified at 40 C.F.R. Part 60, Subparts F, Y or OOO; any

applicable federally-enforceable State, regional, or local regulations that implement, adopt, or

incorporate the specific federal regulatory requirements identified above; and, any applicable

State, regional, or local regulations that implement, adopt, or incorporate the specific federal

regulatory requirements identified above.

       93.     Notwithstanding the resolution of liability in Paragraph 92, nothing in this

Consent Decree precludes the United States and/or the Affected State Plaintiff(s) from seeking

from a Defendant injunctive relief, penalties, or other appropriate relief for violations by that

Defendant of the regulatory requirements identified in Paragraph 92 resulting from (1)

construction or modification that commenced prior to the Date of Lodging of the Consent

Decree, if the resulting violations do not arise from the conduct specifically resolved by

Paragraph 92 or do not relate to NOx or SO2; or (2) any construction, reconstruction or

modification that commences after the Date of Lodging of the Consent Decree.

       94.     The United States and the Affected State Plaintiffs reserve all legal and equitable

remedies available to enforce the provisions of this Consent Decree. This Consent Decree shall

not be construed to limit the rights of the United States or the Affected State Plaintiffs to obtain

penalties or injunctive relief under the Act or implementing regulations, or under other federal or

State laws, regulations, or permit conditions, except as expressly specified in Paragraph 92. The




                                                 57
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 60 of 104



United States and the Affected State Plaintiffs further reserve all legal and equitable remedies to

address any imminent and substantial endangerment to the public health or welfare or the

environment arising at, or posed by, one or more of the Facilities, whether related to the

violations addressed in this Consent Decree or otherwise.

        95.     In any subsequent administrative or judicial proceeding initiated by the United

States or the Affected State Plaintiffs for injunctive relief, civil penalties, other appropriate relief

relating to the Facilities or a Defendant’s violations, that Defendant shall not assert, and may not

maintain, any defense or claim based upon the principles of waiver, res judicata, collateral

estoppel, issue preclusion, claim preclusion, claim-splitting, or other defenses based upon any

contention that the claims raised by the United States or an Affected State Plaintiff in the

subsequent proceeding were or should have been brought in the instant case, except with respect

to claims that have been specifically resolved pursuant to Paragraph 92 of this Decree.

        96.     This Consent Decree is not a permit, or a modification of any permit, under any

federal, State, or local laws or regulations. Each Defendant is responsible for achieving and

maintaining complete compliance with all applicable federal, State, and local laws, regulations,

and permits; and a Defendant’s compliance with this Consent Decree shall be no defense to any

action commenced pursuant to any such laws, regulations, or permits, except as set forth herein.

The United States and the Affected State Plaintiffs do not, by their consent to the entry of this

Consent Decree, warrant or aver in any manner that a Defendant’s compliance with any aspect of

this Consent Decree will result in compliance with provisions of the Act, 42 U.S.C. § 7401 et

seq., or with any other provisions of federal, State, or local laws, regulations, or permits.

        97.     This Consent Decree does not limit or affect the rights of either Defendant or of

the United States or the Affected State Plaintiffs against any third parties, not party to this




                                                   58
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 61 of 104



Consent Decree, nor does it limit the rights of third parties, not party to this Consent Decree,

against either Defendant, except as otherwise provided by law.

       98.     This Consent Decree shall not be construed to create rights in, or grant any cause

of action to, any third party not party to this Consent Decree.


                                          XIX.     COSTS

       99.     The Parties shall bear their own costs of this action, including attorneys’ fees,

except that the United States and the Affected State Plaintiff(s) shall be entitled to collect the

costs (including attorneys’ fees) incurred in any action necessary to collect any portion of the

civil penalty or any stipulated penalties due but not paid by a Defendant.


                                        XX.       NOTICES

       100.    Unless otherwise specified in this Decree, whenever notifications, submissions, or

communications are required by this Consent Decree, they shall be made in writing and

addressed as follows:

       To U.S. EPA:

       Division Director, Air Enforcement Division
       Office of Civil Enforcement
       U.S. Environmental Protection Agency
       MC 2242A
       1200 Pennsylvania Ave. NW
       Washington, D.C. 20460

       And

       For all submissions referring to the Glens Falls Facility:

       Chief
       Air Compliance Branch
       U. S. Environmental Protection Agency, Region 2
       290 Broadway
       New York, New York 10007-1866



                                                  59
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 62 of 104




  And

  Branch Chief
  U. S. Environmental Protection Agency, Region 2
  Office of Regional Counsel, Air Branch
  290 Broadway, 16th Floor
  New York, New York 10007

  For all submissions referring to the Evansville, Union Bridge, and York Facilities:

  Acting Section Chief
  Air Section
  Mail Code 3ED21
  Enforcement and Compliance Assurance Division
  U.S. EPA Region 3
  1650 Arch Street
  Philadelphia, PA 19103

  For all submissions referring to the Leeds Facility:

  Division Director
  Enforcement and Compliance Assurance Division
  U.S. EPA, Region 4
  61 Forsyth Street
  Atlanta, Georgia 30303

  Todd Groendyke
  Air Section 2
  Enforcement and Compliance Assurance Division
  U.S. EPA, Region 4
  61 Forsyth Street
  Atlanta, Georgia 30303

  For all submissions referring to the Mitchell Facility:

  Attn: Compliance Tracker
  Air Enforcement and Compliance Assurance Branch (AE-18J)
  U.S. EPA, Region 5
  77 W. Jackson Boulevard
  Chicago, IL 60604

  For all submissions referring to the Waco Facility:

  Chief
  Air Enforcement Branch



                                          60
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 63 of 104



  Enforcement and Compliance Assurance Division
  U.S. Environmental Protection Agency, Region 6
  1201 Elm Street, Suite 500 (ECDA)
  Dallas, Texas 75270

  For all submissions referring to the Mason City Facility:

  Director
  Air and Waste Management Division
  U.S. EPA Region 7
  11201 Renner Boulevard
  Lenexa, Kansas 66219

  For all submissions referring to the Cupertino, Redding, and Tehachapi Facilities:

  Chief, Air Enforcement Office
  Enforcement and Compliance Assurance Division
  U.S. Environmental Protection Agency
  Region 9
  75 Hawthorne Street (ENF-2-1)
  San Francisco, CA 94105

  To the United States (in addition to the U.S. EPA addresses above):

  Chief, Environmental Enforcement Section
  Environment and Natural Resources Division
  U.S. Department of Justice
  Box 7611 Ben Franklin Station
  Washington, D.C. 20044-7611
  Re: DOJ No. 90-5-2-1-08531/1

  To the State of Indiana:

  Office of the Indiana Attorney General
  Environmental Litigation Division
  Indiana Government Center South – Fifth Floor
  302 West Washington Street
  Indianapolis, IN 46204

  And

  Chief, Air Compliance and Enforcement Branch
  Indiana Department of Environmental Management
  MC 61-53, IGCN 1003
  100 North Senate Avenue
  Indianapolis, IN 46204-2251



                                         61
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 64 of 104




  And

  Office of Legal Counsel
  Indiana Department of Environmental Management
  IGCN, Room 1307
  100 North Senate Avenue
  Indianapolis, IN 46204

  To the State of Iowa:

  Compliance and Monitoring Supervisor
  Iowa Department of Natural Resources
  Air Quality Bureau
  502 E. 9th Street
  Des Moines, Iowa 50319

  And

  David S. Steward
  Assistant Attorney General
  Iowa Department of Justice
  Hoover State Office Bldg.
  1305 E. Walnut St., 2nd Floor
  Des Moines, IA 50319

  To the State of Maryland:

  Manager
  Air Quality Compliance Program
  Maryland Department of the Environment
  1800 Washington Blvd., Suite 715
  Baltimore, Maryland 21230-1720

  And

  Roberta R. James
  Assistant Attorney General
  Office of the Attorney General
  Maryland Department of the Environment
  1800 Washington Blvd., Suite 6048
  Baltimore, MD 21230




                                         62
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 65 of 104



  To the State of New York:

  New York State Department of Environmental Conservation
  Region 5 – Ray Brook
  1115 NYS Route 86, P.O. Box 296
  Ray Brook, New York 12977-0296
  Attn: Michelle Crew, Esq.

  And

  New York State Department of Environmental Conservation
  Region 5 – Ray Brook
  1115 NYS Route 86, P.O. Box 296
  Ray Brook, New York 12977-0296
  Attn: James Coutant P.E.

  And

  Michael J. Myers
  Senior Counsel
  Environmental Protection Bureau
  New York State Attorney General
  The Capitol
  Albany, NY 12224

  To the Pennsylvania Department of Environmental Protection:

  Air Quality Program Manager
  Pennsylvania Department of Environmental Protection
  Southcentral Regional Office
  909 Elmerton Avenue
  Harrisburg, PA 17110

  And

  Office of Chief Counsel
  Pennsylvania Department of Environmental Protection
  Southcentral Regional Office
  909 Elmerton Avenue
  Harrisburg, PA 17110

  To the Jefferson County Board of Health:

  Jonathan Stanton, P.E.
  Director, Environmental Health Services
  Jefferson County Department of Health



                                        63
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 66 of 104



  1400 Sixth Avenue South
  Birmingham, Alabama 35233

  And

  Wade C. Merritt
  Spain & Gillon, LLC
  505 20th Street North
  Suite 1200
  Birmingham, AL 35203

  To the Bay Area Air Quality Management District:

  Brian C. Bunger, District Counsel
  375 Beale Street, Suite 600
  San Francisco, CA 94105-2001

  To Lehigh:

  Vice President, Environmental, Safety and Health
  Lehigh Hanson, Inc.
  300 East John Carpenter Freeway
  Suite 1645
  Irving, Texas 75062

  And

  General Counsel
  Lehigh Hanson, Inc.
  300 East John Carpenter Freeway, Suite 1645
  Irving, Texas 75062

  To Lehigh White:

  Chief Executive Officer
  Lehigh White Cement Company, LLC
  1601 Forum Place, Suite 1110
  West Palm Beach, FL 33401

  And

  Todd Silliman
  Dentons US LLP
  303 Peachtree Street NE, Suite 5300
  Atlanta, GA 30308




                                        64
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 67 of 104




       101.    Any Party may, by written notice to the other Parties, change its designated notice

recipient or notice address provided above.

       102.    Notices submitted pursuant to this Section shall be deemed submitted upon

mailing, unless otherwise provided in this Consent Decree or by mutual agreement of the Parties

in writing.

       103.    Upon future written agreement of the sending and receiving Parties, notifications,

communications, or submissions required under this Consent Decree may be submitted

electronically in lieu of by mail or commercial delivery service. The Parties will determine the

procedures for electronic submittal at that time.


                                  XXI.     EFFECTIVE DATE

       104.    The Effective Date of this Consent Decree shall be the date upon which this

Consent Decree is entered by the Court or a motion to enter the Consent Decree is granted,

whichever occurs first, as recorded on the Court’s docket.


                         XXII.     RETENTION OF JURISDICTION

       105.    The Court shall retain jurisdiction over this case until termination of this Consent

Decree, for the purpose of resolving disputes arising under this Decree or entering orders

modifying this Decree, pursuant to Section XVI (Dispute Resolution) and Section XXIII

(Modification), or effectuating or enforcing compliance with the terms of this Decree.


                                  XXIII.      MODIFICATION

       106.    The terms of this Consent Decree, including the Appendices, may be modified

only by a subsequent written agreement signed by any Affected State Plaintiff(s), the United

States, and any Defendant that would be affected by the proposed modification. Where the


                                                    65
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 68 of 104



modification constitutes a material change to this Decree, it shall be effective only upon approval

by the Court.

       107.     Any disputes concerning modification of this Decree shall be resolved pursuant to

Section XVI of this Decree (Dispute Resolution), provided, however, that, instead of the burden

of proof provided by Paragraph 84, the Party seeking the modification bears the burden of

demonstrating that it is entitled to the requested modification in accordance with Federal Rule of

Civil Procedure 60(b).


                                   XXIV. TERMINATION

       108.     Termination as to an Individual Facility. After a Defendant has complied with the

requirements of Section IV (Civil Penalty), and continuously complied with Section V (NOx

Control Technology, Emission Limits and Monitoring Requirements) and Section VI (SO2

Control Technology, Emission Limits and Monitoring Requirements) of this Decree for a period

of two years; has either submitted a permit application for and is in receipt of one or more non-

Title V permits that are federally enforceable and contain the necessary Consent Decree terms as

non-expiring obligations, as required by Paragraph 43, or the necessary terms of this Consent

Decree both have been submitted by the Affected State Plaintiff to the U.S. EPA for approval

pursuant to the authority of the State’s SIP and been approved by the U.S. EPA for incorporation

into the SIP, as specified in Paragraph 47; has submitted an application for a modification to its

Title V permit, as required by Paragraph 44, relating to the Facility for which said Defendant

seeks termination; has paid any stipulated penalties that are due and owing by that Defendant

under Section XIII (Stipulated Penalties); and has Continuously Operated any Control

Technology as required by this Consent Decree for the Kiln for a period of two years at an

individual Facility, that Defendant may serve upon the United States and the Affected State



                                                66
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 69 of 104



Plaintiff a Request for Termination, stating that said Defendant has satisfied those requirements,

together with all necessary supporting documentation. If the United States and the Affected

State Plaintiff agree that the Decree as it relates to an individual Facility may be terminated, the

Parties shall submit, for the Court’s approval, a joint stipulation terminating those provisions of

the Decree.

       109.    Complete Termination.

               a. After Lehigh has complied with the requirements of Section IV (Civil Penalty),

and continuously complied with Section V (NOx Control Technology, Emission Limits and

Monitoring Requirements), Section VI (SO2 Control Technology, Emission Limits and

Monitoring Requirements), and Section VII (Other Injunctive Relief) of this Decree; has either

submitted a permit application for and is in receipt of one or more non-Title V permits that are

federally enforceable and contain the necessary Consent Decree terms as non-expiring

obligations, as required by Paragraph 43, or the necessary terms of this Consent Decree both

have been submitted by the Affected State Plaintiff to the U.S. EPA for approval under the

State’s SIP and been approved by the U.S. EPA for incorporation into the SIP, as specified in

Paragraph 47, for all of the Lehigh Facilities identified in Paragraph 8.s; has submitted an

application for a modification to the Title V permit, as required by Paragraph 44, relating to all

of the Lehigh Facilities identified in Paragraph 8.s; has paid any stipulated penalties that are due

and owing by Lehigh under Section XIII (Stipulated Penalties); has maintained Continuous

Operation of all Control Technology as required by this Consent Decree for a period of two years

at all of the Lehigh Facilities; and has complied with all other requirements of this Consent

Decree, Lehigh may serve upon the United States and the Affected State Plaintiffs a Request for

Termination, stating that Lehigh has satisfied those requirements, together with all necessary




                                                 67
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 70 of 104



supporting documentation. If the United States and the Affected State Plaintiff(s) agree that the

Decree may be terminated as to Lehigh, the Parties shall submit, for the Court’s approval, a joint

stipulation terminating the Decree as to Lehigh.

               b. After Lehigh White has continuously complied with Section V (NOx Control

Technology, Emission Limits and Monitoring Requirements) and Section VI (SO2 Control

Technology, Emission Limits and Monitoring Requirements) of this Decree; has either submitted

a permit application for and is in receipt of one or more non-Title V permits that are federally

enforceable and contain the necessary Consent Decree terms as non-expiring obligations, as

required by Paragraph 43, or the necessary terms of this Consent Decree both have been

submitted by the Affected State to the U.S. EPA for approval under the State’s SIP and been

approved by the U.S. EPA for incorporation into the SIP, as specified in Paragraph 47, for all of

the Lehigh White Facilities identified in Paragraph 8.s; has submitted an application for a

modification to the Title V permit, as required by Paragraph 44, relating to all of the Lehigh

White Facilities identified in Paragraph 8.s; has paid any stipulated penalties that are due and

owing by Lehigh White under Section XIII (Stipulated Penalties); has maintained Continuous

Operation of all Control Technology as required by this Consent Decree for a period of two years

at all of the Lehigh White Facilities; and has complied with all other requirements of this

Consent Decree, Lehigh White may serve upon the United States and the Affected States a

Request for Termination, stating that Lehigh White has satisfied those requirements, together

with all necessary supporting documentation. If the United States and the Affected State

Plaintiff(s) agree that the Decree may be terminated as to Lehigh White, the Parties shall submit,

for the Court’s approval, a joint stipulation terminating the Decree as to Lehigh White.




                                                68
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 71 of 104



       110.    If the United States and the Affected State Plaintiff(s) do not agree that the Decree

as a whole, or as it relates to an individual Facility, may be terminated, the Defendant seeking

termination may invoke Dispute Resolution under Section XVI of this Decree. However, said

Defendant shall not seek Dispute Resolution of any dispute regarding termination under Section

XXIV (Termination) of this Consent Decree until sixty (60) Days after service of its Request for

Termination.


                               XXV.     PUBLIC PARTICIPATION

       111.    This Consent Decree shall be lodged with the Court for a period of not less than

thirty (30) Days for public notice and comment in accordance with 28 C.F.R. § 50.7. The United

States reserves the right to withdraw or withhold its consent if the comments regarding the

Consent Decree disclose facts or considerations indicating that the Consent Decree is

inappropriate, improper, or inadequate. Each Defendant consents to entry of this Consent Decree

without further notice and agrees not to withdraw from or oppose entry of this Consent Decree

by the Court or to challenge any provision of the Decree, unless the United States has notified

that Defendant in writing that it no longer supports entry of the Consent Decree.


                               XXVI.     SIGNATORIES/SERVICE

       112.    The Assistant Attorney General for the Environment and Natural Resources

Division of the Department of Justice or his designee and each undersigned representative of

each Defendant and the State Plaintiffs certifies that he or she is fully authorized to enter into the

terms and conditions of this Consent Decree and to execute and legally bind the Party he or she

represents to this document.




                                                  69
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 72 of 104



       113.       This Consent Decree may be signed in counterparts, and its validity shall not be

challenged on that basis. Each Defendant agrees to accept service of process by mail with

respect to all matters arising under or relating to this Consent Decree with regard to such

Defendant and to waive the formal service requirements set forth in Rules 4 and 5 of the Federal

Rules of Civil Procedure and any applicable Local Rules of this Court including, but not limited

to, service of a summons. Each Defendant shall identify, on its attached signature page, the

name, address and telephone number of an agent who is authorized to accept service of process

by mail on behalf of that Defendant with respect to all matters arising under or relating to this

Consent Decree. All Parties agree that each Defendant need not file an answer or otherwise

respond to the Complaint in this action unless or until the Court expressly declines to enter this

Consent Decree.


                                      XXVII. INTEGRATION

       114.       This Consent Decree constitutes the final, complete, and exclusive agreement and

understanding between the Plaintiffs on the one hand, and the Defendants on the other, with

respect to the settlement embodied in the Decree and supersedes all prior agreements and

understandings, whether oral or written, concerning the settlement embodied herein. No other

document, nor any representation, inducement, agreement, understanding or promise constitutes

any part of this Decree or the settlement it represents, nor shall it be used in construing the terms

of this Decree.


                                  XXVIII. FINAL JUDGMENT

       115.       Upon approval and entry of this Consent Decree by the Court, this Consent

Decree shall constitute a final judgment of the Court as to the United States; the State of Indiana;




                                                  70
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 73 of 104



the State of Iowa; the State of Maryland; the State of New York; the Pennsylvania Department of

Environmental Protection; Jefferson County Board of Health; the Bay Area Air Management

District; Lehigh White; and Lehigh. The Court finds that there is no just reason for delay and

therefore enters this judgment as a final judgment under Fed. R. Civ. P. 54 and 58.


                    XXIX.    26 U.S.C. § 162(f)(2)(A)(ii) IDENTIFICATION

       116.    For purposes of the identification requirement of Section 162(f)(2)(A)(ii) of the

Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), performance of Section II (Applicability),

Paragraph 6; Section V (NOx Control Technology, Emission Limits, and Monitoring

Requirements), Paragraphs 12-19; Section VI (SO2 Control Technology, Emission Limits, and

Monitoring Requirements); Paragraphs 20-30 and related Appendix C; Section VIII (Temporary

Cessation of Kiln Operation), Paragraphs 37-39; Section X (Permits), Paragraphs 42-44 and 46-

47; Section XI (Review and Approval of Submittals), Paragraphs 49- 50; Section XII (Reporting

Requirements), Paragraphs 54-55 (except with respect to Appendix B); and Section XVII

(Information Collection and Retention), Paragraphs 86-89, is restitution or required to come into

compliance with law.


                                    XXX.     APPENDICES

       117.    The following Appendices are attached to and incorporated as part of this Consent

Decree:

           “Appendix A” is “Addressing Detached Plume Events.”

           “Appendix B” is “Environmental Mitigation Projects.”

           “Appendix C” is “Test-and-Set Protocol for SO2 Emission Limit for the Cupertino

           Kiln.”




                                                71
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 74 of 104



      118.   All terms in the Appendices shall be construed in a manner consistent with this

Decree.



                    Dated and entered this ______Day of ___________, ____________.


                                          ______________________________________
                                          UNITED STATES DISTRICT COURT JUDGE
                                          EASTERN DISTRICT OF PENNSYLVANIA




                                             72
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 75 of 104




Signature Page to the Consent Decree in United States, et al v. Lehigh Cement Company LLC
and Lehigh White Cement Company,LLC

FOR PLAINTIFF UNITED STATES OF AMERICA:



JEFFREY BOSSERT CLARK
Assistant Attorney General
Environment and Natural Resources Division
United State Department of Justice



  ~C'~~..~.u~-<- 'jjr'~n-j~ sL ~C'.v~-l~Lv~           Date:
                                                                    a
                                                               ~ ~'~ / ~ ~j
CATHERINE BANEIrJEE ROJ`KO
Senior Counsel
ANDREW W.INGERSOLL
Trial Attorney
Environmental Enforcement Section
Environment and Natural Resources Division
United States Department of Justice
P.O. Box 7611
Washington, D.C. 20044-7611
Telephone:(202)514-5315
Facsimile:(202)616-6584
Email: cathy.rojko(a~usdoj.gov




                                              73
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 76 of 104
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 77 of 104




Signature Page to the Consent Decree in United States, et at v. Lehigh Cement Company
LLC and Lehigh White Cement Company, LLC

FOR THE U.S. ENVIRONMENTAL             PROTECTION AGENCY, REGION 2:




YtltK~~zD'~6                                     Date:       ~1'~}(1
                                                                 I
Regional Administrator
U.S. Environmental Agency, Region 2




                                                 Date:    l(l~~
Regional Counsel
Office of Regional Counsel
U.S. Environmental Protection Agency
Region 2
290 Broadway
New York, NY 10007




                                            75
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 78 of 104
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 79 of 104
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 80 of 104
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 81 of 104
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 82 of 104




Signature Page to the Consent Decree in United States, et al v Lehigh Cement Company
LLC and Lehigh White Cement Company,LLC

FOR THE U.S. ENVIRONMENTAL PROTECTION AGENCY,REGION 7:




JAMES B. GULLIFORD
                                                      D~te: 6l~~l ~ ~'
Regional Administrator
U.S. Environmental Protection Agency, Region 7
1 1201 Renner Boulevard
Lenexa, Kansas 66219



    ~~ ~,,~
DAVID COZAD
                                                      Date:   ~~~y~ /

Regional Counsel
U.S. Environmental Protection Agency, Region 7
11201 Renner Boulevard
Lenexa, Kansas 66219




                                          :1
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 83 of 104
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 84 of 104
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 85 of 104



Signature Page to the Consent Decree in United States, et al v. Lehigh Cement Company
LLC and Lehigh White Cement Company, LLC

FOR THE STATE OF IOWA:




_____________________________________                             July 9, 2019
                                                       Date: ______________________
DAVID S. STEWARD
Assistant Attorney General
Environmental Law Division
Hoover State Office Building
1305 E. Walnut St., 2nd Floor
Des Moines, IA 50319
Phone: (515) 281-7242
E-mail: david.steward@ag.iowa.gov




                                           83
    Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 86 of 104




   Signature Page to the Consent Decree in United States, et al v. Lehigh Cement Company
   LLC and Lehigh White Cement Company, LLC

   FOR THE STATE OF MARYLAND:



                                                   Date:

   Assistant Atto e General
   Office of the Attorney General
   Maryland Department of the Environment
   1800 Washington Blvd., Suite 6048
   Baltimore, MD 21230
   Ph. (410) 537-3748
   Fax (410) 537-3943
   roberta.james@maryland.gov




                                                   Date:
:r GEORGE . ABURN, JR.
f
   Dire:,, � Radiation Administration
   Maryland Department of the Environment
   1800 Washington Blvd.
   Baltimore, MD 21230-1720
   Ph. (410) 537-3255
   george.abum@maryland.gov




                                              84
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 87 of 104
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 88 of 104
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 89 of 104
 Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 90 of 104




Signature Page to the Consent Decree in United States, et al v. Lehigh Cement Company
LLC and Lehigh White Cement Company, LLC

FOR THE BAY AREA AIR QUALITY MANAGEMENT DISTRICT:



                                                       Date:
JAC   P. BROADBENT
        TTVE OFFICER/APCO
BAY AREA AIR QUALITY
MANAGEMENT DISTRICT
375 Beale Street, Suite 600
San Francisco, CA 94105-2001

APPROVED AS TO FORM BY:

BAY AREA AIR QUALITY
MANAGEMENT
DISTRICT
375 Beale Street, Suite 600
San Francisco, CA 94105-2001


                                                       Date:
BRIAN C. B . G ' ,                                              r    J
District Counsel




                                           88
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 91 of 104
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 92 of 104
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 93 of 104



                               Appendix A to Consent Decree

                            Addressing Detached Plume Events

1) What is a Detached Plume?

   a) “Detached Plume” shall mean a persistent, non-water vapor, visible plume that forms at a
      distinct distance from the stack outlet.

2) What is a Detached Plume Event?

   a) “Detached Plume Event” or “Event” shall mean the observation of a Detached Plume
      from a kiln stack within the Defendant’s system that the Defendant subsequently acts
      upon by implementing the applicable Site-Specific Detached Plume Event Protocol.

   b) A Detached Plume Event requires the following elements:

       i) Observation of a Detached Plume; and

       ii) Implementation of the applicable Site-Specific Detached Plume Event Protocol.

   c) In order to qualify as a Detached Plume Event within the meaning of this Appendix, (1) a
      Kiln must have a Site-Specific Detached Plume Event Protocol that has been submitted
      and not disapproved pursuant to Section XI of the Consent Decree and this Appendix
      (unless a state-approved detached plume protocol is already in place); and (2) the
      Defendant must have complied with the requirements of Section XV (Detached Plume
      Event) of the Consent Decree and this Appendix in responding to the Detached Plume.

3) Submission and Approval of Site-Specific Detached Plume Event Protocol

   a) Unless a state-approved detached plume protocol is already in place, each Facility shall
      submit to EPA and the Affected State Plaintiff, for approval, pursuant to Section XV of
      the Consent Decree, a Site-Specific Detached Plume Event Protocol that will include all
      steps to mitigate the Detached Plume prior to reduction of the Ammonia Injection Rate,
      the procedure to reduce the Ammonia Injection Rate, the procedure to return the
      Ammonia Injection Rate to the original Ammonia Injection Rate, and the procedure to
      return all other affected parameters to their original settings after the Detached Plume
      Event.

   b) Where a Detached Plume occurs after the Protocol is submitted but before approval or
      disapproval, the Defendant shall implement the Protocol as submitted.

4) Requirements of Site-Specific Detached Plume Event Protocols

   a) Each Site-Specific Detached Plume Event Protocol shall include the following:




                                              1
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 94 of 104



      i) A detailed list of the steps to be taken to identify and confirm the existence of the
         Detached Plume (such as visual observation, use of video cameras, and/or other
         means);

      ii) A description of steps to be taken to address the Detached Plume prior to reduction of
          the Ammonia Injection Rate. Such steps should be appropriate to the specific Kiln
          and should include reducing SO2 emissions from each Kiln using SO2 control devices
          and methods available at the Kiln at the time of the Detached Plume (lime injection if
          applicable, modifications to back end O2, etc.);

      iii) A description of the specific steps in the Ammonia Injection Rate reduction procedure
           (e.g., follow a procedure to quickly reduce ammonia injection, in order to determine
           whether the Detached Plume is caused by the ammonia injected into the Kiln);

      iv) A description of specific steps to be taken to reintroduce ammonia to return the
          Ammonia Injection Rate to the pre-Event injection rate as quickly as possible once
          the Detached Plume is no longer visible, or once it is observed that reduced ammonia
          injection has not reduced the Detached Plume (e.g., increase ammonia injection by
          10% of steady state rate, wait fifteen (15) minutes and check for presence of detached
          plume. If not seen, increase ammonia injection by another 10%, etc.);

      v) A description of specific steps to return all operating parameters to pre-Event status
         as quickly as possible once the Detached Plume is no longer visible;

      vi) A description of how the Defendant will verify that all the specified steps for a
          particular Kiln have been taken (such as provision of operating records, confirmation
          by the person in charge of the Facility during the Detached Plume Event, etc.);

      vii) A requirement that the Defendant notify the Plant Manager and Environmental
          Manager, as well as EPA and the Affected State, and when it will do so; and

      viii) A proposed alternate NOx emission limit (in lbs/hr, ppm or lbs/ton) to be met during
            the Detached Plume Event.

5) Root Cause Analysis:

   a) Promptly after each Detached Plume Event, the Defendant must undertake a “Root Cause
      Analysis” for the Event. The Defendant will review the events prior to, during and after
      the Event, and identify the most likely cause of the Event.

   b) The Root Cause Analysis will include:

      i) The date of the Event;

      ii) The duration of the Event;

      iii) The calculated amount of excess NOx emissions; and


                                               2
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 95 of 104



       iv) A summary of all actions taken during and after the Event to mitigate the Detached
           Plume Event, and comply with this Appendix and the applicable NOx emission limit
           in Paragraph 12.

   c) The Root Cause Analysis shall also analyze whether there are steps that can be taken to
      prevent an Event from occurring in the future due to the root cause(s) identified for this
      Event in the Root Cause Analysis. The Root Cause Analysis shall:

       i) Identify all steps that can be taken to prevent an Event from occurring in the future;

       ii) Identify which of these steps the Defendant contends are reasonable (weighing the
           predicted effectiveness of the measure at preventing recurrence versus its cost and
           difficulty of implementation) to implement and explain why;

       iii) Propose a schedule for completion of each step that is recommended by the
            Defendant;

       iv) Identify the reason(s) why the Defendant recommends any step not be undertaken at
           the Kiln; and

       v) In the case of changes the Defendant recommends to operating procedures, propose a
          schedule to implement the new operating procedure into the standard operating
          procedures of the Kiln.

   d) The Root Cause Analysis will be submitted to EPA and the applicable State agency
      within forty-five (45) Days of the conclusion of the Detached Plume Event.

   e) Within one hundred twenty (120) Days of EPA’s approval, after consultation with the
      applicable State, of the Root Cause Analysis, the Defendant shall complete
      implementation or construction of all steps recommended in the Root Cause Analysis
      Report, unless a longer schedule has been approved by EPA, after consultation with the
      applicable State.

   f) If EPA has approved changes recommended by the Defendant under 5(c) above, the
      Defendant shall, within one hundred twenty (120) Days of EPA’s approval of the Root
      Cause Analysis, resubmit the amended Site-Specific Detached Plume Event Protocol
      incorporating the changes approved by EPA, including any new operating procedures.

6) Multiple Events at one Kiln

   a) If more than seven (7) Detached Plume Events occur at any Kiln in a Calendar Year, the
      Defendant responsible for that Kiln must propose steps to reduce the occurrence of
      Detached Plume Events at the Facility. This must be submitted to U.S. EPA and the
      applicable State for approval. Examples of actions that will be proposed are: installation
      of a Lime Injection System or other Control Device at the Kiln, enhancement of the
      existing Lime Injection System or Control Device to reduce sulfur oxides and their
      associated salts, or other similar measures.


                                                3
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 96 of 104




7) The Defendant’s proposal must be submitted to U.S. EPA and the applicable State within
   thirty (30) Days of the conclusion of the 7th Detached Plume Event. It shall include the
   following concerning the proposed steps: design of system, schedule and procedures for
   installation or enhancement of system, as applicable, and standard operating procedures for
   the system. This plan will be subject to approval pursuant to Section XI (Review and
   Approval of Submittals) of the Consent Decree.




                                               4
   Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 97 of 104




                               Appendix B to Consent Decree:
                              Environmental Mitigation Projects


In compliance with and in addition to the requirements in Section VII of this Consent Decree
(Other Injunctive Relief), Lehigh shall comply with the requirements of this Appendix B to
ensure that the benefits for the federally directed Environmental Mitigation Projects below are
achieved.

Clean Diesel Replacement Projects

   1. Lehigh shall implement the following project to replace the identified in-service diesel
      engines by replacing the diesel machines designated in subparagraph b. (off-highway
      haul truck or wheel loader) with diesel machines that have emission control equipment
      further described in this Paragraph 1 of this Appendix B, designed to reduce
      approximately 25 tons per year of emissions of NOx, particulates and/or ozone precursors
      (each such replacement is referred to herein as a “Project”):

           a. Lehigh shall replace diesel machines containing either Tier 1 or Tier 2 engines
              located at its Facilities and designated in Subparagraph b. with diesel machines
              containing Tier 4 engines, as defined by the standards under 40 C.F.R. Part 89, by
              one (1) year after the Effective Date. However, if within thirty (30) Days of the
              Effective Date of this Consent Decree, Lehigh identifies comparable engines to be
              replaced, and obtains EPA’s approval thereof, Lehigh may substitute such
              comparable engines. Nothing shall prevent Lehigh from reselling or salvaging
              parts of replaced diesel machines, provided that the replaced diesel engines are
              permanently taken out of service.

           b. The engines selected for replacement are the following:

                      Location                      Union Bridge, MD
                      Make                          Caterpillar
                      Year                          2002
                      Type                          Wheel loader
                      Model                         992G
                      Engine Horsepower             800 hp
                      Estimated Engine Cost         $325,000

                      Location                      Mason City, IA
                      Make                          Caterpillar
                      Year                          1996
                      Type                          Haul Truck
                      Model                         777C
                      Engine Horsepower             870 hp
                      Estimated Engine Cost         $325,000


                                                1
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 98 of 104




       c. Upon submittal, Lehigh shall comply with the schedule for the engine
          replacements, as described in Appendix B.1.a.

2. Lehigh shall provide a mechanism by which each replaced engine in Paragraph 1 of this
   Appendix B above is properly disposed of, which must include destruction of the engine
   block. Lehigh may retain the remainder of the diesel machine to be either used as spare
   parts or sold as spare parts to a third party.

3. For any third party with whom Lehigh might contract to assist Lehigh in implementing
   the engine replacement project, Lehigh shall establish minimum standards that include
   prior experience in performing replacements.

4. Nothing in this Consent Decree shall be interpreted to prohibit Lehigh from completing
   any of the Projects ahead of schedule.

5. In accordance with the requirements of Paragraph 35 of the Consent Decree, within sixty
   (60) Days following the completion of each Project, Lehigh shall submit to U.S. EPA for
   approval a report that documents:

       a. The date the engine replacement was completed;

       b. The results of implementation of the engine replacement, including the estimated
          emission reductions or other environmental benefits achieved; and

       c. The cost incurred by Lehigh in implementing the engine replacement.




                                           2
      Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 99 of 104




                                   Appendix C to Consent Decree
              Test-and-Set Protocol For SO2 Emission Limit For The Cupertino Kiln

I.     Scope and Applicability

         1.      Lehigh shall comply with the requirements contained in this Appendix C
                 regarding installation and optimization of the Lime Injection System and in
                 establishing the 30-Day Rolling Average Emission Limit for SO2 for Cupertino
                 Kiln 1.

II.    Cupertino Kiln 1 Lime Injection System Design and Optimization Protocol and Period

         1.       Within 2 months of the Effective Date, Lehigh shall submit to EPA for approval
                  pursuant to Section XI (Review and Approval of Submittals) of the Consent
                  Decree a Cupertino Kiln Lime Injection System Design and Optimization
                  Protocol (“Design and Optimization Protocol”) that describes how the Lime
                  Injection System for the Cupertino Kiln will be designed, installed or modified,
                  configured, and tested to determine the configuration and operation resulting in
                  the minimization of emissions of SO2 to the greatest extent practicable without
                  violating any local, state and/or federal limits for other pollutants.

         2.       The Design and Optimization Protocol shall describe the physical configurations
                  of the Lime Injection System to be tested, other aspects of Kiln operation
                  necessary to enhance performance of the Lime Injection System that will be
                  modified for testing, and procedures to be used during the optimization period
                  (“Optimization Period”), and shall include, at a minimum, the following:
                a.       A system design to deliver the reagent to the exhaust gases at a maximum
                         rate of at least a molar ratio of 8 mols of reagent to 1 mol of SO2 (8:1
                         molar ratio) based upon an estimate of the uncontrolled SO2 outlet
                         concentration (without reagent injection).

                b.       Identification of design enhancements and/or modifications to be made to
                         the Lime Injection System to ensure maximum emission reduction
                         effectiveness, along with a schedule for implementation of such
                         enhancements and/or modifications.

                c.       Date of commencement and length of the Optimization Period, which
                         shall begin, at a minimum, within fourteen (14) Days after completion of
                         the enhancements and/or modifications to the Lime Injection System,
                         along with a description of the optimization steps to be used and the length
                         of time for each step.




                                                   1
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 100 of 104



        d.          The type of hydrated lime or other reagent selected, and the reasons for the
                    selection.

        e.          The locations selected to be tested for injection and other design
                    parameters of the injection system. The design and location of injection to
                    be tested shall be based upon maximum emission reduction effectiveness,
                    good engineering judgment, vendor standards, available data, and Kiln
                    operability.

        f.          The nature, location and operation of water sprayers to be tested to
                    optimize the moisture level and temperature necessary for optimal SO2
                    reduction through use of the Lime Injection System.

   3.        Lime Injection System Optimization Period:

        a.          Lehigh shall install or modify and shall commence optimization of the
                    Lime Injection System in accordance with the approved Design and
                    Optimization Protocol schedule established pursuant to Paragraph 2.c. of
                    this Appendix or within 180 Days following EPA’s approval of the Design
                    and Optimization Protocol, whichever is earlier. If Lehigh is unable to
                    meet the required commencement date because it has not received a
                    necessary permit despite submitting all timely and complete permit
                    applications in accordance with Paragraphs 42 and 43 of this Consent
                    Decree, then the commencement of the Optimization Period shall be tolled
                    by the time EPA, the Affected State and Lehigh agree in writing is
                    necessary to complete any physical changes or upgrades needed prior to
                    optimization after obtaining any needed permits.

        b.          Lehigh shall comply with all requirements set forth in the approved
                    Design and Optimization Protocol.

        c.          Optimization of the Lime Injection System, pursuant to the Design and
                    Optimization Protocol, shall be completed within 5 months following the
                    start of the Optimization Period.

   4.        Data Collection:
        a.          The data collected during the Optimization Period and through to the end
                    of the Demonstration Period shall include the following data derived from
                    available direct monitoring or estimated from monitored or measured data:

                    i.     Kiln flue gas temperature at the inlet to the fabric filter or at the
                           Kiln stack (daily average);

                    ii.    Kiln production in tons of clinker (daily total) and the method used
                           to calculate Kiln production;


                                              2
  Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 101 of 104




                       iii.    Raw material feed in tons (daily total);

                       iv.     Type and percentage of each raw material used (daily);

                       v.      30-Day Rolling Average Emission Rate (daily) of NOx in pounds
                               per ton of clinker produced;

                       vi.     SO2 concentrations (dry basis) and mass rates (daily average);

                       vii.    Flue gas volumetric flow rate (daily average in dry acfm);

                       viii.   Feed C3S measurement (at least daily);

                       ix.     Temperatures in or near the burning zone (by infrared or optical
                               pyrometer (daily average));

                       x.      Kiln system fuel feed rate and type of fuel by weight or heat input
                               rate (calculated to a daily average);

                       xi.     Kiln amps (daily average);

                       xii.    O2 concentration (daily average concentration);

                       xiii.   Kiln system draft fan settings (daily average);

                       xiv.    Documentation of any Startup, Shutdown, or Malfunction events;
                               and

                       xv.     An explanation of any gaps in the data or missing data.

III. Lime Injection System Optimization Report:

      1.        Within sixty (60) Days following the end of the Optimization Period, Lehigh shall
                submit to EPA for approval pursuant to Section XI (Review and Approval of
                Submittals) of the Consent Decree an optimization report (“Optimization Report”)
                for the Cupertino Kiln. The Optimization Report shall:

           a.          Demonstrate conformance with the Design and Optimization Protocol;

           b.          Include all data collected (Paragraph II.4. above) during the Optimization
                       Period; and

           c.          Propose, for EPA approval, consistent with the Design and Optimization
                       Protocol, the optimized operating configuration and parameters for the
                       Lime Injection System to be maintained during the Demonstration Period.


                                                 3
  Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 102 of 104




      2.    In identifying the optimized state of the Lime Injection System and any associated
            Kiln parameters, including design and location of water sprayers and injection
            rates of reagent, Lehigh may take into account energy, environmental, and
            economic impacts and other costs.

      3.    The Optimization Report must also include a discussion of any problems
            encountered during the Optimization Period, how these problems will be
            addressed during the Demonstration Period, and how the problem(s) may impact
            the potential emission reductions.

      4.    In the event Lehigh determines, prior to the expiration of the Optimization Period,
            that its ability to optimize its Lime Injection System will be affected by potential
            impairments to product quality, Kiln system reliability or increased emissions of
            other pollutants, then Lehigh shall promptly advise EPA of this determination,
            and include these considerations and recommended actions as part of its
            recommendation in its Optimization Report.

IV. Lime Injection System Demonstration Period

      1.    The Lime Injection System Demonstration Period (“Demonstration Period”) for
            the Cupertino Kiln shall commence within seven (7) Days after Lehigh’s receipt
            of the final approval by EPA of the Optimization Report.

      2.    The Demonstration Period shall last two hundred seventy (270) Operating Days.
            During the Demonstration Period, the Kiln shall be operated consistent with the
            optimized operations of the Lime Injection System, and associated Kiln processes,
            as part of the Optimization Report approved by EPA.

      3.    If Kiln operation is disrupted by excessive unplanned outages, or excessive
            startups and shutdowns during the Demonstration Period, or if the Kiln
            temporarily ceases operation for business or technical reasons, Lehigh may
            request that EPA extend the Demonstration Period. EPA shall grant or deny the
            request and shall state the amount of time (if any) that the Demonstration Period
            may be extended, which decision is subject to the Section XVI (Dispute
            Resolution) provisions of this Consent Decree. Lehigh may not suspend
            Demonstration Period data collection until and unless EPA has granted the
            request. Data gathered during periods of disruption may not be used to determine
            an emission limitation unless both Lehigh and EPA agree.

      4.    Subject to Section XVI (Dispute Resolution) and through written notice to
            Lehigh, EPA may itself extend or reopen the Demonstration Period based upon a
            determination that additional data is needed to be able to adequately establish an
            emission limitation.



                                             4
     Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 103 of 104



        5.     If evidence arises during the Demonstration Period that product quality, Kiln
               system or reliability is impaired, then Lehigh may, upon notice to, and approval
               by, EPA, temporarily modify Kiln operation and the Lime Injection System to
               mitigate the impairment and request that EPA suspend or extend the
               Demonstration Period for further technical evaluation of the effects of process
               optimization on the Kiln or Lime Injection System or, alternatively, permanently
               modify the manner of operation of the Kiln or Lime Injection System to mitigate
               the effects.

        6.     During the Demonstration Period for the Cupertino Kiln, Lehigh shall collect the
               same data as required in Paragraph II.4 of this Appendix C.

        7.     During the Demonstration Period for the Cupertino Kiln, Lehigh shall
               continuously meet the limit for the Cupertino Kiln set forth in Paragraph 25.a of
               the Consent Decree.

V.    Lime Injection System Demonstration Report

        1.     Within sixty (60) Days following completion of the Demonstration Period for the
               Cupertino Kiln and its associated Lime Injection System, Lehigh shall submit a
               Lime Injection System Demonstration Report (“Demonstration Report”) to EPA.
               The Demonstration Report shall include all of the data collected (Paragraph II.4.)
               during the Demonstration Period and the proposed 30-Day Rolling Average
               Emission Limit for SO2 for the Cupertino Kiln.

        2.        For the purposes of the Demonstration Report:

             a.          The 30-Day Rolling Average Emission Limit for SO2 shall be based upon
                         an analysis of CEMS data and clinker production data collected
                         (Paragraph II.4.) during the Demonstration Period while the Cupertino
                         Facility’s processes and Lime Injection System parameters were
                         optimized.

             b.          Total pounds of SO2 emitted during an individual Operating Day will be
                         calculated from collected CEMS data for that Operating Day.

             c.          Hours or Days when there is no Kiln Operation may be excluded from the
                         calculation in Paragraph V.2.d of this Appendix C. However, Lehigh shall
                         provide an explanation in the Demonstration Report for any data excluded
                         and include the excluded data in the Demonstration Report.
             d.          The final 30-Day Rolling Average Emission Limit for SO2 for the
                         Cupertino Kiln shall be calculated in accordance with the following
                         formula:

                         X= μ + 1.65σ where:


                                                  5
Case 5:19-cv-05688-JFL Document 2-1 Filed 12/03/19 Page 104 of 104




                    X = 30-Day Rolling Average Emission Limit (lbs/Ton of clinker)

                    μ = arithmetic mean of all of the 30-Day rolling averages

                    σ = standard deviation of all of the 30-Day rolling averages, as calculated
                    in the following manner:




        e.          The proposed 30-Day Rolling Average SO2 Emission Limit for the
                    Cupertino Kiln shall be no less stringent than the Demonstration Period
                    30-Day Rolling Average Emission Limit for SO2 set forth in Paragraph
                    25.a of the Consent Decree.

   3.    EPA shall either approve the proposed 30-Day Rolling Average Emission Limit
         for SO2 or establish an alternative 30-Day Rolling Average Emission Limit. If
         EPA establishes an alternative 30-Day Rolling Average Emission Limit for SO2,
         Lehigh will begin to meet the alternative 30-Day Rolling Average Emission Limit
         for SO2 within thirty (30) Days of receiving notice of the limit from EPA, unless
         Lehigh invokes dispute resolution according to the Section XVI (Dispute
         Resolution) provisions of this Consent Decree.

   4.        Supporting data required to be submitted under this Appendix C may contain
             information relative to Kiln operation and production that Lehigh may consider to
             be proprietary. In such a situation, Lehigh may submit the information to EPA as
             CBI, subject to the provisions of 40 C.F.R. Part 2.




                                              6
